


Exhibit 10.15
  
 
FI N° 31.593 (DE)
Serapis N° 2011 0159



                                    






AGCO R&D






Finance Contract




between the




European Investment Bank




and




AGCO International Holdings B.V.








Grubbenvorst, 18 December 2014
Luxembourg, 18 December 2014



--------------------------------------------------------------------------------






THIS CONTRACT IS MADE BETWEEN:


The European Investment Bank, having its seat at 98-100 blvd Konrad Adenauer,
Luxembourg L-2950, Luxembourg, represented by Ms Elina Kamenitzer, Head of
Division, and Ms Wiebke Jardet, Head of Division,
(the ‘‘Bank’’)



of the first part, and


AGCO International Holdings B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands having its registered office at Horsterweg 66a, 5971NG
Grubbenvorst, The Netherlands and registered with the trade register of the
commercial register of the Chamber of Commerce in The Netherlands under number
12067080, represented by Mr Paul Huijsmans, Authorized Representative, and Mr
Gary Rollinson, Authorized Representative,
(the ‘‘Borrower’’)



of the second part.

2

--------------------------------------------------------------------------------






WHEREAS:
(1)
AGCO Corporation, a company organised under the laws of Delaware, United States
of America (the “Guarantor”), has stated that its group is undertaking an
investment programme in Germany, Finland and France concerning the research and
development related to agricultural tractors and engines in the period 2015-2018
(the “Project”), as more particularly described in the technical description set
out in Schedule A (the “Technical Description”).

(2)
The Guarantor holds, indirectly through Massey Ferguson Corp., a company
incorporated in the State of Delaware, United States of America, 100% (one
hundred per cent) of the Borrower’s issued share capital and voting rights.

(3)
The total cost of the Project, as estimated by the Bank, is approximately EUR
408,900,000 (four hundred and eight million and nine hundred thousand euros), to
be partly financed by the Guarantor’s own funds and other external funds
available to the group.

(4)
In order to fulfil the financing plan described in Recital (3), the Borrower has
requested from the Bank a credit equivalent to EUR 200,000,000 (two hundred
million euros) for the financing of the Project.

(5)
The financial obligations of the Borrower under this finance contract (the
“Contract”) are to be guaranteed by the Guarantor under a guarantee and
indemnity (the “Guarantee”) by execution of a deed of guarantee and indemnity
and project implementation agreement in the form attached to this Contract as
Schedule D (the “Guarantee Agreement”).

(6)
The Guarantor shall comply with the provisions of the Guarantee Agreement at all
times.

(7)
The Guarantor’s shares are listed on the New York Stock Exchange. As of the date
of this Contract, the Guarantor has issued around 90 million shares.

(8)
The Bank, considering that the financing of the Project falls within the scope
of its functions, and having regard to the statements and facts cited in these
Recitals, has decided to give effect to the Borrower’s request providing to it a
credit in an amount equivalent to EUR 200,000,000 (two hundred million euros)
under this Contract; provided that the amount of the Bank’s loan shall not, in
any case, exceed 50% (fifty per cent) of the total cost of the Project set out
in Recital (3).

(9)
The board of managing directors and the sole shareholder of the Borrower have
authorised the borrowing of the sum equivalent to EUR 200,000,000 (two hundred
million euros) represented by this credit on the terms and conditions set out in
this Contract; copies of such authorisations are set out in Annex I. It has been
duly certified to the Bank by the Borrower that such borrowing is within the
corporate powers of the Borrower.

(10)
The Statute of the Bank provides that the Bank shall ensure that its funds are
used as rationally as possible in the interests of the European Union.
Accordingly, the terms and conditions of the Bank's loan operations must be
consistent with relevant EU policies.

(11)
The Bank considers that access to information plays an essential role in the
reduction of environmental and social risks, including human rights violations,
linked to the projects it finances. The Bank has therefore established its
transparency policy, the purpose of which is to enhance the accountability of
the Bank’s group towards its stakeholders and the EU citizens in general, by
giving access to information that will enable them to understand its governance,
strategy, policies, activities and practices.

(12)
The processing of personal data shall be carried out by the Bank in accordance
with applicable European Union legislation on the protection of individuals with
regard to the processing of personal data by the EU institutions and bodies and
on the free movement of such data.

(13)
Under current law, the Bank is exempt from withholding under FATCA pursuant to
the Intergovernmental Agreement entered into between Luxembourg and the United
States on 28 March 2014 implementing the Foreign Account Tax Compliance
provisions of the U.S. Hiring Incentives to Restore Employment Act of 2010.


3

--------------------------------------------------------------------------------






NOW THEREFORE it is hereby agreed as follows:


INTERPRETATION AND DEFINITIONS
(a)
Interpretation

(i)
References in this Contract to Articles, Recitals, Schedules and Annexes are,
save if explicitly stipulated otherwise, references respectively to articles of,
and recitals, schedules and annexes to this Contract.

(ii)
References in this Contract to a provision of law are references to such
provision as amended or re-enacted.

(iii)
References in this Contract to any other agreement or instrument are references
to such other agreement or instrument as amended, novated, supplemented,
extended or restated.

(b)
Definitions

In this Contract:
“Acceptance Deadline” for a notice means:
(a)
16h00 Luxembourg time on the day of delivery, if the notice is delivered by
14h00 Luxembourg time on a Business Day; or

(b)
11h00 Luxembourg time on the next following day which is a Business Day, if the
notice is delivered after 14h00 Luxembourg time on any such day or is delivered
on a day which is not a Business Day.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Equity Interests, by contract or
otherwise.
“AGCO Credit Agreement” means Amended and Restated Credit Agreement dated 30
June 2014, among the Guarantor, certain Subsidiaries of the Guarantor, the
lenders named therein and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York branch, as administrative agent, as such may be
amended, supplemented, modified, extended, replaced or refinanced from time to
time; however, with regard to any amendments, supplements, modifications,
extensions, replacements or refinancing, only to the extent such have been made
publicly available on the website of the U.S. Securities and Exchange Commission
or provided by the Borrower or the Guarantor to the Bank.
“Applicable Accounting Standards” means, as of the date of this Contract, GAAP;
provided, however, that the Borrower and/or the Guarantor (as applicable) may,
upon not less than 60 (sixty) days prior written notice to the Bank, change to
IFRS; provided, however, (a) such notice of its change to IFRS shall be
accompanied by a description in reasonable detail of any material variation
between the application of accounting principles under GAAP and the application
of accounting principles under IFRS in calculating the financial covenants under
Article 6.06A of this Contract and Article 5.14 of the Guarantee Agreement and
the reasonable estimates of the difference between such calculations arising as
a consequence thereof, and (b) if such change is deemed by the Bank to be
material or detrimental to the Bank, such change shall not be effective for
purposes of calculating the financial covenants under Article 6.06A of this
Contract and Article 5.14 of the Guarantee Agreement until the parties to this
Contract and the Guarantee Agreement have agreed upon amendments to the
financial covenants contained in this Contract and the Guarantee Agreement to
reflect any change in such basis.
“Authorized Representative” means any two members of the Borrower’s board of
managing directors acting jointly, pursuant to the articles of association of
the Borrower.

4

--------------------------------------------------------------------------------




“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of managing directors or similar body of any
managing member.
“Business Day” means a day (other than a Saturday or Sunday) on which the Bank
and commercial banks are open for general business in Luxembourg.
“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable Accounting Standards, recorded as capitalized leases on a
balance sheet of the lessee, excluding operating leases.
“Cash Equivalents” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens, other than Permitted Liens and
having a maturity of not greater than 1 (one) year from the date of acquisition:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) readily marketable direct obligations denominated in USD of any other
sovereign government or any agency or instrumentality thereof which are
unconditionally guaranteed by the full faith and credit of such government and
which have a rating equivalent to at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by Standard & Poor’s,
(c) insured certificates of deposit of, time deposits, or bankers’ acceptances
with any commercial bank that issues (or the parent of which issues) commercial
paper rated as described in clause (d) below, is organized under the laws of the
United States or any state thereof or is a foreign bank or branch or agency
thereof acceptable to the Bank and, in any case, has combined capital and
surplus of at least USD 1,000,000,000 (or the foreign currency equivalent
thereof) or (d) commercial paper issued by any corporation organized under the
laws of any state of the United States or any commercial bank organized under
the laws of the United States or any state thereof or any foreign bank, in each
case rated at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1”
(or the then equivalent grade) by Standard & Poor’s.
“Change-of-Control Event” has the meaning given to it in Article 4.03A(3).
“Change-of-Law Event” has the meaning given to it in Article 4.03A(4).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule E.
“Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of the Guarantor,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of the Guarantor and its Subsidiaries, with any
Finance Company being accounted for on an equity basis of accounting.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) amounts in respect of
taxes imposed on or measured by income or excess profits (other than income
taxes (either positive or negative) attributable to extraordinary and
non-recurring gains or losses on sales of assets, to the extent such gains or
losses are not included in the definition of Consolidated Net Income), (iii)
depreciation and amortization expense, (iv) extraordinary or non-recurring cash
expenses, and (v) all other non-cash items reducing Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by Applicable Accounting Standards to be, made),
minus (b) all non-cash items or extraordinary or non-recurring gains increasing
Consolidated Net Income for such period, all as determined in accordance with
Applicable Accounting Standards.

5

--------------------------------------------------------------------------------




“Consolidated Interest Expense” means, for any period, the interest expense of
the Guarantor and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Guarantor and its
Subsidiaries allocable to such period in accordance with Applicable Accounting
Standards (including, without limitation, interest expense under Capitalized
Leases that is treated as interest in accordance with Applicable Accounting
Standards, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under all interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and interest rate insurance to the extent such net costs
are allocable to such period in accordance with Applicable Accounting
Standards).
“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of the Guarantor and its Subsidiaries for such period in respect of
interest payments by third parties to the Guarantor and its Subsidiaries.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Guarantor and its Subsidiaries for such period (taken as a cumulative
whole), after deducting all operating expenses, provisions for all taxes and
reserves (including reserves for deferred income taxes) and all other proper
deductions, after eliminating all intercompany transactions and after deducting
portions of income properly attributable to minority interests, if any, in the
stock and surplus of Subsidiaries, provided that there shall be excluded for
purposes of calculating Consolidated Net Income: (a) the income (or deficit) of
any Person (other than a Subsidiary) in which the Guarantor or any Subsidiary
has an ownership interest, except to the extent that any such income has been
actually received by the Guarantor or such Subsidiary in the form of cash
dividends or similar distributions; (b) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary; (c) any aggregate net
gain or aggregate net loss during such period arising from the sale, exchange or
other disposition of capital assets (such term to include all fixed assets,
whether tangible or intangible, all Inventory sold in conjunction with the
disposition of fixed assets, and all securities); (d) any write-up of any asset,
or any write-down of any asset other than Receivables or Inventory; (e) any net
gain from the collection of the proceeds of life insurance policies; (f) any
gain or loss arising from the acquisition of any securities, or the
extinguishment, under Applicable Accounting Standards, of any Indebtedness, of
the Guarantor or any Subsidiary; and (g) any net income or gain or any net loss
during such period from any change in accounting, from any discontinued
operations or the disposition thereof, from any extraordinary events or from any
prior period adjustments.
“Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.
“Consolidated Net Tangible Assets” means the total assets of the Guarantor and
its Subsidiaries on a Consolidated basis after deducting therefrom (a) all
current liabilities (except for indebtedness payable by its terms more than one
year from the date of incurrence thereof or renewable or extendible at the
option of the obligor for a period ending more than one year after such date of
incurrence) and (b) all goodwill, trade names, trademarks, franchises, patents,
unamortized debt discount and expense, organization and developmental expenses
and other like segregated intangibles, all as computed in accordance with
Applicable Accounting Standards; provided, that any items constituting deferred
income taxes, deferred investment tax credit or other similar items shall not be
taken into account as a liability or as a deduction from or adjustment to total
assets.
“Contract” has the meaning given to it in Recital (5).
“Credit” has the meaning given to it in Article 1.01.
“Criminal Offence” means any of the following criminal offences, as applicable:
fraud, corruption, coercion, collusion, obstruction, money laundering and
financing of terrorism.
“Deferment Indemnity” means an indemnity calculated on the amount of
disbursement deferred or suspended at the percentage rate (if higher than zero)
by which:
- the interest rate net of the Margin that would have been applicable to such
amount had it been disbursed to the Borrower on the Scheduled Disbursement Date
exceeds

6

--------------------------------------------------------------------------------




- the Relevant Interbank Rate (one month rate) less 0.125% (12.5 basis points),
unless this value is less than zero, in which case it will be set at zero.
Such indemnity shall accrue from the Scheduled Disbursement Date to the
Disbursement Date or, as the case may be, until the date of cancellation of the
Notified Tranche in accordance with this Contract.
“Disbursement Notice” means a notice from the Bank to the Borrower pursuant to
and in accordance with Article 1.02C.
“Disbursement Request” means a notice substantially in the form set out in
Schedule C.1.
“Disruption Event” means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with this Contract; or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of either the
Bank or the Borrower, preventing that party from:

(i)
performing its payment obligations under this Contract; or

(ii)
communicating with other parties,

and which disruption (in either such case as per (a) or (b) above) is not caused
by, and is beyond the control of, the party whose operations are disrupted.
“Domestic Subsidiary” means any Subsidiary of the Guarantor that is organized or
formed under the laws of the United States or any jurisdiction thereof.
“Equity Interests” means shares of the capital stock (including common and
preferred shares), partnership interests, membership interest in a limited
liability company, beneficial interests in a trust or other equity interests in
a Person.
“EURIBOR” has the meaning given to it in Schedule B.
“EUR” or “euro” means the lawful currency of the Member States of the European
Union which adopt or have adopted it as their currency in accordance with the
relevant provisions of the Treaty on European Union and the Treaty on the
Functioning of the European Union or their succeeding treaties.
“European Term Loan Credit Agreement” means a certain credit agreement dated 2
May 2011, by and among, AGCO International GmbH, as borrower, the Guarantor, and
Rabobank, as a lender and as administrative agent for the lenders.
“Event of Default” means any of the circumstances, events or occurrences
specified in Article 10.01.
“FATCA” means:
(a)
Sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the U.S. Internal Revenue Service, the U.S. government or any governmental or
taxation authority in any other jurisdiction.

“Final Availability Date” means a date falling 12 (twelve) months from the date
of this Contract.
“Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of the
Guarantor, (b) in whom the Guarantor or its Subsidiaries holds an Investment,
and (c) which is engaged primarily in the business of providing retail financing
to purchasers of agricultural equipment.
“Fiscal Quarter” means each 3 (three) month period beginning on the first day of
each of the following months: January, April, July and October.

7

--------------------------------------------------------------------------------




“Fiscal Year” means a year commencing on January 1 and ending on December 31.
“Fixed Rate” means an annual interest rate determined by the Bank in accordance
with the applicable principles from time to time laid down by the governing
bodies of the Bank for loans made at a fixed rate of interest, denominated in
the currency of the Tranche and bearing equivalent terms for the repayment of
capital and the payment of interest. Fixed Rate shall include the Margin.
“Fixed Rate Tranche” means a Tranche on which Fixed Rate is applied.
“Floating Rate” means a fixed-spread floating interest rate, that is to say an
annual interest rate determined by the Bank for each successive Floating Rate
Reference Period equal to the Relevant Interbank Rate plus the Spread.
“Floating Rate Reference Period” means each period from one Payment Date to the
next relevant Payment Date; the first Floating Rate Reference Period shall
commence on the date of disbursement of the Tranche.
“Floating Rate Tranche” means a Tranche on which Floating Rate is applied.
“Funded Debt” means without double-counting, with respect to the Guarantor on a
Consolidated basis, as of any date of determination, all obligations of the type
described in clauses (a) to (d) of the definition of “Indebtedness” and any
Guaranty of any of the foregoing for which a demand for payment has been
received.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.
“Group” means the Borrower, the Guarantor and the Guarantor’s Material
Subsidiaries.
“Guarantee” has the meaning given to it in Recital (5).
“Guaranty” as applied to any Indebtedness, lease or other obligations (each a
“primary obligation”), means and includes (a) any guaranty, direct or indirect,
in any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of such Person (the “primary obligor”), whether or not contingent,
(i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of such primary obligation or (2) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person, (c) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner or holder of any primary obligation of the ability of the
primary obligor with respect to such primary obligation to make payment thereof
or (d) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof; provided, however, “Guaranty” shall
not include non- binding comfort letters limited to corporate intent or
policies.
“Guarantee Agreement” has the meaning given to it in Recital (5).
“Guarantor” has the meaning given to it in Recital (1). 
“Hedging Obligations” means obligations under any agreement with respect to any
cap, swap, collar, forward, listed future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more interest
rates, currency exchange rates, or commodity prices, and designed to provide
protection against fluctuations in interest rates, currency exchange rates or
commodity prices, whether or not any such transaction is governed by or subject
to any master agreement.
“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.

8

--------------------------------------------------------------------------------




“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (a) the principal of and premium (if any) in respect of
(i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (b) all obligations under
Capitalized Leases of such Person; (c) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, all conditional
sale obligations of such Person and all obligations of such Person under any
title retention agreement (excluding trade accounts payable and accrued
liabilities arising in the ordinary course of business but only if and so long
as such accounts are payable on trade terms customary in the industry); (d) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (a) through (c) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following receipt by such Person of a demand
for reimbursement following payment on the letter of credit); (e) the amount of
all obligations of such Person with respect to the redemption, repayment or
other repurchase of the Equity Interests in such Person; (f) all obligations of
the type referred to in clauses (a) through (e) above of other Persons and all
dividends of other Persons for the payment of which, in either case, such Person
is responsible or liable, directly or indirectly, as obligor, guarantor or
otherwise, including by means of any Guaranty; and (g) all obligations of the
type referred to in clauses (a) through (f) above of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person), the amount of such obligation being deemed to be the
lesser of the value of such property or assets or the amount of the obligation
so secured. The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations as described above at such
date; provided, however, that Indebtedness under New Market Tax Credit
Transactions shall be calculated on a basis that is net of the principal amount
plus capitalized interest of any leverage loan made by the Guarantor or any of
its Subsidiaries in such New Market Tax Credit Transaction. Indebtedness, with
respect to any Person as of any date, means the actual amount of Indebtedness
then outstanding with respect to which such Person is then liable without
deduction for any discount therefrom as may be reflected on such Person’s
financial statements to reflect the value of any warrants or other equity
securities that may be issued together with such Indebtedness. Notwithstanding
the foregoing, for all purposes other than the definition of “Permitted Liens”,
Indebtedness shall not include (a) obligations incurred in connection with Tax
Incentive Transactions or (b) the factoring of Receivables permitted hereunder,
provided that the Receivables subject to such factoring arrangement are not
required under Applicable Accounting Standards to be included on the
Consolidated balance sheet of the Guarantor and its Subsidiaries.
“Indemnifiable Prepayment Event” means any Prepayment Event. 
“Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated EBITDA for the most recent Fiscal Quarter of the Guarantor for
which financial statements have been delivered to the Bank pursuant to Article
4.02(a) of the Guarantee Agreement and for the three complete Fiscal Quarters of
the Guarantor immediately preceding such Fiscal Quarter to (b) Consolidated
Interest Expense for the most recent Fiscal Quarter of the Guarantor for which
financial statements have been delivered to the Bank pursuant to Article 4.02(a)
of the Guarantee Agreement and for the three complete Fiscal Quarters of the
Guarantor immediately preceding such Fiscal Quarter.
“Inventory” means, with respect to any Person, goods, other than farm products,
which (a) are leased by a person as lessor; (b) are held by a person for sale or
lease or to be furnished under a contract of service; (c) are furnished by a
person under a contract of service; or (d) consist of raw materials, work in
process, or materials used or consumed in a business, including, without
limitation, all goods, merchandise and other personal property owned and held
for sale in the ordinary course of its business, and all raw materials, work or
goods in process, materials and supplies of every nature which contribute to the
finished products of such Person.

9

--------------------------------------------------------------------------------




“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
Person.
“LIBOR” has the meaning given to it in Schedule B.
“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
“Loan” means the aggregate amount of Tranches disbursed from time to time by the
Bank under this Contract.
“Margin” means the component of the rate of interest quantified in Article 3.01.
“Market Disruption Event” means any of the following circumstances:
(a)
there are, in the reasonable opinion of the Bank, events or circumstances
adversely affecting the Bank’s access to its sources of funding;

(b)
in the opinion of the Bank, funds are not available from its ordinary sources of
funding in order to adequately fund a Tranche in the relevant currency and/or
for the relevant maturity and/or in relation to the reimbursement profile of
such Tranche;

(c)
in relation to a Tranche in respect of which interest is or would be payable at
Floating Rate:

(A)
the cost to the Bank of obtaining funds from its sources of funding, as
determined by the Bank, for a period equal to the Floating Rate Reference Period
of such Tranche (i.e. in the money market) would be in excess of the applicable
Relevant Interbank Rate; or

(B)
the Bank determines that adequate and fair means do not exist for ascertaining
the applicable Relevant Interbank Rate for the relevant currency of such Tranche
or it is not possible to determine the Relevant Interbank Rate in accordance
with the definition contained in Schedule B.

“Material Adverse Change” means any event or change of condition, which has a
material adverse effect on:
(a)
the ability of the Borrower or the Guarantor to perform their obligations under
this Contract or the Guarantee Agreement to which it is a party;

(b)
the business, operations, property, condition (financial or otherwise) or
liabilities of the Group as a whole; or

(c)
the validity or enforceability of, or the effectiveness or ranking of, or the
value of any security granted to or procured for the Bank, or the rights or
remedies of the Bank under this Contract or the Guarantee Agreement.

“Material Subsidiary” means:
(1) any direct or indirect Subsidiary of the Guarantor that meets any of the
following conditions (including as a result of any acquisition, Investment,
merger, reorganization, transfer of assets, or other change in circumstances):
(a)
the Guarantor’s and its other Subsidiaries’ proportionate share of the total
assets, in the aggregate (after intercompany eliminations), of such Subsidiary
(and its Subsidiaries) exceeds ten percent (10%) of the total assets of the
Guarantor and its Subsidiaries Consolidated as of the end of the most recently
completed Fiscal Quarter; or

(b)
the Guarantor’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent (10%) of such income of the Guarantor and
its Subsidiaries Consolidated for the most recently completed Fiscal Year; and


10

--------------------------------------------------------------------------------




(2) AGCO International Limited, an English corporation.
“Maturity Date” means the last or sole repayment date of a Tranche specified
pursuant to Article 4.01A(b)(iv) or Article 4.01B.
“Net Leverage Ratio” means, at any date of determination, the ratio of (a) the
average of the amounts, calculated as of the last day of each Fiscal Quarter for
the four Fiscal Quarter period then ended, equal to (i) the principal amount of
Funded Debt outstanding as of the last day of such Fiscal Quarter minus (ii) the
total amount of Cash Equivalents on the Consolidated books of the Guarantor as
of the last day of such Fiscal Quarter, to (b) Consolidated EBITDA for the four
Fiscal Quarter period most recently ended for which financial statements have
been delivered to the Bank pursuant to Article 4.02(a) of the Guarantee
Agreement.
“New Market Tax Credit Transaction” means a transaction using “new market tax
credits” provided by Section 45D of the Code, in which (a) a wholly-owned
Domestic Subsidiary of the Guarantor receives two loans from a qualified
“community development entity” (the “NMTC Lender”) owned 99.99% by a third-party
tax credit investor (the “NMTC Investor”) consisting of (i) an “A Loan” which is
indirectly funded by a loan made by the Guarantor to the NMTC Investor (the
“Leverage Loan”) and (ii) a “B Loan” funded indirectly by a capital contribution
from the NMTC Investor’s parent, the proceeds of each of which are used to
finance or refinance the costs incurred by such Domestic Subsidiary in
connection with the expansion of certain manufacturing and warehouse facilities
of such Domestic Subsidiary, (b) such loans are secured by substantially all of
the assets of such Domestic Subsidiary, (c) payments on the A Loan and the B
Loan are sufficient to provide all debt service on the Leverage Loan, and (d)
the principal amount of the B Loan is expected to be forgiven at the end of the
seven-year “new markets tax credit” compliance period under the Code if the NMTC
Investor exercises its put right requiring the Guarantor to buy its ownership
interest in the NMTC Lender for USD 1,000.
“Notified Tranche” means a Tranche in respect of which the Bank has issued a
Disbursement Notice.
“Payment Date” means the annual, semi-annual or quarterly dates specified in the
Disbursement Notice until the Maturity Date, save that, in case any such date is
not a Relevant Business Day, it means:
(a)
for a Fixed Rate Tranche, the following Relevant Business Day, without
adjustment to the interest due under Article 3.01 except for those cases where
repayment is made in a single instalment according to Article 4.01B, when the
preceding Relevant Business Day shall apply instead to this single instalment
and to the final interest payment and only in this case, with adjustment to the
interest due under Article 3.01; and

(b)
for a Floating Rate Tranche, the next day, if any, of that calendar month that
is a Relevant Business Day or, failing that, the nearest preceding day that is a
Relevant Business Day, in all cases with corresponding adjustment to the
interest due under Article 3.01.

“Permitted Liens” means:
(a)
Liens incurred in the ordinary course of business which do not secure
Indebtedness or Hedging Obligations and which do not materially impair the value
of, or materially interfere with the use of, in the ordinary course of business
of the Guarantor and its Subsidiaries, the property affected and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of the Guarantor or such Subsidiaries affected thereby individually or
of the Guarantor and its Subsidiaries on a Consolidated basis;

(b)
Liens existing on the property of a Person immediately prior to it being
acquired by the Guarantor or any of its Subsidiaries, or any Lien existing on
any property acquired by the Guarantor or any of its Subsidiaries at the time
such property is so acquired; provided that (i) no such Lien shall secure
Indebtedness or Hedging Obligations, (ii) no such Lien shall have been created
or assumed in contemplation of such Person becoming a Subsidiary of the
Guarantor or such acquisition of property, and (iii) each such Lien shall at all
times be confined solely to the item or items of property so acquired and the
proceeds thereof;

(c)
Liens and rights of set-off of banks existing solely with respect to cash, Cash
Equivalents or investment property on deposit with such bank in one or more
accounts maintained by the Guarantor or any Subsidiary, in each case granted in
the ordinary course of business in favour of the bank or banks with which such
accounts are maintained;


11

--------------------------------------------------------------------------------




(d)
Liens on Receivables sold under any factoring arrangement permitted hereunder;

(e)
precautionary financing statements filed by lessors, or retained interests in
leased equipment by lessors, with respect to equipment leases under which the
Guarantor or a Subsidiary is lessee;

(f)
Liens arising in connection with Tax Incentive Transactions;

(g)
Liens securing Indebtedness permitted under Article 6.06D(e) of this Contract
and Article 5.17(e) of the Guarantee Agreement (as applicable) arising in
connection with New Market Tax Credit Transactions;

(h)
Liens securing reimbursement obligations with respect to letters of credit that
encumber documents of title and/or property shipped under such letters of
credit, to the extent incurred in the ordinary course of business;

(i)
mandatory Liens in favour of unsecured creditors attaching to proceeds from the
sale of property in a foreclosure or similar proceeding imposed by law of any
jurisdiction outside of the U.S. and which have not arisen to secure
Indebtedness and do not in the aggregate materially detract from the value of
such property or assets;

(j)
Liens on cash or deposits to secure Hedging Obligations entered into in the
ordinary course of business to hedge risks or reduce costs with respect to
interest rates, currency or commodity exposure, and not for speculative
purposes; and

(k)
Liens granted by a Subsidiary (other than the Borrower) to the Guarantor or
another Subsidiary securing Indebtedness of such Subsidiary (other than the
Borrower) to the Guarantor or such other Subsidiary; and

(l)
any other Liens that secure Indebtedness or other obligations in a principal
amount not in excess of 10% of the Guarantor’s Consolidated Net Tangible Assets.

“Person” or “person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
“Prepayment Amount” means the amount of a Tranche to be prepaid by the Borrower
in accordance with Article 4.02A.
“Prepayment Date” means the date, which shall be a Payment Date, on which the
Borrower proposes to effect prepayment of a Prepayment Amount.
“Prepayment Event” means any of the events described in Article 4.03A.
“Prepayment Indemnity” means in respect of any principal amount to be prepaid or
cancelled, the amount communicated by the Bank to the Borrower as the present
value (as of the Prepayment Date) of the excess, if any, of:
(a)
the interest net of the Margin that would accrue thereafter on the Prepayment
Amount over the period from the Prepayment Date to the Maturity Date, if it were
not prepaid; over

(b)
the interest that would so accrue over that period, if it were calculated at the
Redeployment Rate, less 0.15% (fifteen basis points).

The said present value shall be calculated at a discount rate equal to the
Redeployment Rate, applied as of each relevant Payment Date.
“Prepayment Notice” means a written notice from the Bank to the Borrower in
accordance with Article 4.02C.
“Prepayment Request” means a written request from the Borrower to the Bank to
prepay all or part of the Loan, in accordance with Article 4.02A.
“Project” has the meaning given to it in Recital (1).
“Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.

12

--------------------------------------------------------------------------------




“Redeployment Rate” means the Fixed Rate excluding the Margin in effect on the
day of the indemnity calculation for fixed-rate loans denominated in the same
currency and which shall have the same terms for the payment of interest and the
same repayment profile to the Maturity Date as the Tranche in respect of which a
prepayment is proposed or requested to be made. For those cases where the period
is shorter than 48 months (or 36 months in the absence of a repayment of
principal during that period) the most closely corresponding money market rate
equivalent will be used, that is the Relevant Interbank Rate minus 0.125% (12.5
basis points) for periods of up to 12 (twelve) months. For periods falling
between 12 and 36/48 months as the case may be, the bid point on the swap rates
as published by Reuters for the related currency and observed by the Bank at the
time of calculation will apply.
“Relevant Business Day” means:
(a)
for EUR, a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system, which utilises a single shared platform and
which was launched on 19 November 2007 (TARGET2), is open for the settlement of
payments in EUR; and

(b)
for USD, a day on which banks are open for general business in New York.

“Relevant Interbank Rate” means:
(a)
EURIBOR for a Tranche denominated in EUR; and

(b)
LIBOR for a Tranche denominated in USD.

“Restricted Payment” means (a) any direct or indirect distribution, dividend, or
other payment to any Person on account of any shares of Equity Interests in such
Person or (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
in such Person; provided that payments of principal and interest in respect of
Indebtedness convertible into Equity Interests of the Guarantor shall not
constitute Restricted Payments.
“Scheduled Disbursement Date” means the date on which a Tranche is scheduled to
be disbursed in accordance with Article 1.02C.
“Senior Debt Documents” means a certain indenture entered into in December 2011
among the Guarantor and Union Bank, N.A., as trustee, relating to the
Guarantor’s 5-7/8% senior notes due 2021, together with each such note issued in
connection therewith.
“2036 Senior Subordinated Notes Documents” means a certain indenture dated 4
December 2006 among the Guarantor and Union Bank of California, N.A., as
trustee, relating to the Guarantor’s 1.25% convertible senior subordinated notes
due 2036, together with each such note issued in connection therewith.
“Spread” means the fixed spread to the Relevant Interbank Rate (being either
plus or minus) determined by the Bank including the Margin and notified to the
Borrower in the relevant Disbursement Notice.
“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Equity
Interests having ordinary voting power for the election of the Board of
Directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. All
references in this Contract and the Guarantee Agreement to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Guarantor.

13

--------------------------------------------------------------------------------




“Tax Incentive Transactions” means any revenue bond financing arrangement
(excluding a New Market Tax Credit Transaction) between any Person and a
development authority or other similar governmental authority or entity for the
purpose of providing a property tax abatement or other tax incentive to such
Person whereby (a) the governmental authority or entity issues notes, bonds or
other indebtedness to finance the acquisition of property that at such time is
owned by the Guarantor or a Subsidiary, (b) the property so transferred is
leased back by the Guarantor or such Subsidiary, (c) the notes, bonds or other
Indebtedness issued to finance the acquisition are owned by the Guarantor or a
Subsidiary, (d) the rental payments on the lease and the debt service payments
on the bonds, notes, or other Indebtedness are substantially equal and (e) the
Guarantor or such Subsidiary has the option to prepay the notes, bonds or other
Indebtedness, terminate its lease and reacquire the property for nominal
consideration at any time; provided that if at any time any of the foregoing
conditions shall cease to be satisfied, such transaction shall cease to be a Tax
Incentive Transaction.
“Technical Description” has the meaning given to it in Recital (1).
“Tranche” means each disbursement made or to be made under this Contract. In
case no Disbursement Notice has been delivered, Tranche shall mean a Tranche as
requested under Article 1.02B.
“USD” means the lawful currency of the United States of America.
(c)
Dutch Terms

In this Contract, where it relates to a Dutch entity, a reference to:
(a)
a necessary action to authorise, where applicable, includes without limitation:

(i)
any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(ii)
obtaining unconditional positive advice (advies) from each competent works
council;

(b)
a winding‑up, administration or dissolution includes a Dutch entity being:

(i)
declared bankrupt (failliet verklaard);

(ii)
dissolved (ontbonden);

(c)
a moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend;

(d)
a trustee in bankruptcy includes a curator;

(e)
an administrator includes a bewindvoerder;

(f)
a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

(g)
an attachment includes a beslag.






14

--------------------------------------------------------------------------------




ARTICLE 1
Credit and Disbursements


1.01     Amount of Credit
By this Contract the Bank establishes in favour of the Borrower, and the
Borrower accepts, the credit in an amount equivalent to EUR 200,000,000 (two
hundred million euros) for the financing of the Project (the “Credit”).
1.02     Disbursement procedure
1.02A    Tranches
The Bank shall disburse the Credit in up to 5 (five) Tranches. The amount of
each Tranche, if not being the undrawn balance of the Credit, shall be in a
minimum amount equivalent to EUR 25,000,000 (twenty-five million euros).
1.02B    Disbursement Request
(a)
The Borrower may present to the Bank a Disbursement Request for the disbursement
of a Tranche, such Disbursement Request to be received at the latest on the date
falling 15 (fifteen) days before the Final Availability Date. The Disbursement
Request shall be in the form set out in Schedule C.1 and shall specify:

(i)
the amount and currency of the Tranche;

(ii)
the preferred disbursement date for the Tranche; such preferred disbursement
date must be a Relevant Business Day falling at least 15 (fifteen) days after
the date of the Disbursement Request and, in any event, on or before the Final
Availability Date, it being understood that, notwithstanding the Final
Availability Date, the Bank may disburse the Tranche up to 4 (four) calendar
months from the date of the Disbursement Request;

(iii)
whether the Tranche is a Fixed Rate Tranche or a Floating Rate Tranche, each
pursuant to the relevant provisions of Article 3.01;

(iv)
the preferred interest payment periodicity for the Tranche, chosen in accordance
with Article 3.01;

(v)
the preferred terms for repayment of principal for the Tranche, chosen in
accordance with Article 4.01;

(vi)
the preferred first and last dates for repayment of principal for the Tranche;
and

(vii)
the IBAN code (or appropriate format in line with local banking practice) and
SWIFT BIC of the bank account to which disbursement of the Tranche should be
made in accordance with Article 1.02D.

(b)
If the Bank, following a request by the Borrower, has provided the Borrower
before the submission of the Disbursement Request with a non‑binding fixed
interest rate or spread quotation to be applicable to the Tranche, the Borrower
may also, at its discretion, specify in the Disbursement Request such quotation,
that is to say:

(i)
in the case of a Fixed Rate Tranche, the aforementioned fixed interest rate
previously quoted by the Bank; or

(ii)
in the case of a Floating Rate Tranche, the aforementioned spread previously
quoted by the Bank,

applicable to the Tranche until the Maturity Date.
(c)
Each Disbursement Request shall be accompanied by evidence of the authority of
the person or persons authorised to sign it and the specimen signature of such
person or persons.

(d)
Subject to Article 1.02C(b), each Disbursement Request is irrevocable.


15

--------------------------------------------------------------------------------




1.02C    Disbursement Notice
(a)
Not less than 10 (ten) days before the proposed Scheduled Disbursement Date of a
Tranche the Bank shall, if the Disbursement Request conforms to this Article
1.02, deliver to the Borrower a Disbursement Notice which shall specify:

(i)
the currency, amount and EUR equivalent of the Tranche;

(ii)
the Scheduled Disbursement Date;

(iii)
the interest rate basis for the Tranche, being: (i) a Fixed Rate Tranche; or
(ii) a Floating Rate Tranche all pursuant to the relevant provisions of Article
3.01;

(iv)
the first interest Payment Date and the periodicity for the payment of interest
for the Tranche;

(v)
the terms for repayment of principal for the Tranche;

(vi)
the first and last dates for repayment of principal for the Tranche;

(vii)
the applicable Payment Dates for the Tranche; and

(viii)
for a Fixed Rate Tranche the Fixed Rate and for a Floating Rate Tranche the
Spread applicable to the Tranche until the Maturity Date.

(b)
If one or more of the elements specified in the Disbursement Notice does not
reflect the corresponding element, if any, in the Disbursement Request, the
Borrower may following receipt of the Disbursement Notice revoke the
Disbursement Request by written notice to the Bank to be received no later than
12h00 Luxembourg time on the next Business Day and thereupon the Disbursement
Request and the Disbursement Notice shall be of no effect. If the Borrower has
not revoked in writing the Disbursement Request within such period, the Borrower
will be deemed to have accepted all elements specified in the Disbursement
Notice.

(c)
If the Borrower has presented to the Bank a Disbursement Request in which the
Borrower has not specified the fixed interest rate or spread as set out in
Article 1.02B(b), the Borrower will be deemed to have agreed in advance to the
Fixed Rate or Spread as subsequently specified in the Disbursement Notice.

1.02D    Disbursement Account
Disbursement shall be made to the account of the Borrower as the Borrower shall
notify in writing to the Bank not later than 15 (fifteen) days before the
Scheduled Disbursement Date (with IBAN code or with the appropriate format in
line with local banking practice).
Only one account may be specified for each Tranche.
1.03    Currency of disbursement
The Bank shall disburse each Tranche in EUR or USD.
For the calculation of the sums available to be disbursed in USD, and to
determine their equivalent in EUR, the Bank shall apply the rate published by
the European Central Bank in Frankfurt, available on or shortly before
submission of the Disbursement Notice as the Bank decides.
1.04    Conditions of disbursement
1.04A    First Tranche
The disbursement of the first Tranche under Article 1.02 is conditional upon
receipt by the Bank, in form and substance satisfactory to it, on or before the
date falling 5 (five) Business Days before the Scheduled Disbursement Date, of
the following documents or evidence:
(a)
a copy of the articles of association (statuten) of the Borrower, as well as an
extract (uittreksel) from the Dutch Commercial Register (Handelsregister) of the
Borrower together with specimen signatures of the person or persons signing the
Contract on behalf of the Borrower;

(b)
a copy of a resolution of the board of managing directors of the Borrower:


16

--------------------------------------------------------------------------------






(i)
approving the terms of, and the transactions contemplated by, this Contract and
resolving that it executes, delivers and performs this Contract;



(ii)
authorising a specified person or persons to execute this Contract on its
behalf; and



(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Disbursement
Request) to be signed and/or despatched by it under or in connection with this
Contract;



(c)
a copy of a resolution signed by the sole shareholder of the Borrower approving
the resolutions of the board of managing directors referred to in paragraph (b)
above and appointing an authorised person to represent the Borrower in case of a
conflict of interest;

(d)
if applicable, a copy of (i) the request for advice from each works council, or
central or European works council with jurisdiction over the transactions
contemplated by this Contract and (ii) the unconditional positive advice from
such works council, or, if no advice is required to be obtained, a declaration
by the Borrower, signed by a person or persons duly authorised to act on behalf
of the Borrower, that there is no works council, or central or European works
council with jurisdiction over the transactions contemplated by this Contract;

(e)
a certificate of an authorised signatory of each of the Borrower and the
Guarantor, certifying that each copy document relating to the Borrower or the
Guarantor, as the case may be, specified in this Article 1.04A is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of this Contract;

(f)
evidence that the Borrower has obtained all necessary consents, authorisations,
licences or approvals of governmental or public bodies or authorities required
in connection with this Contract or, if none are required, a declaration by the
Borrower, signed by a person or persons duly authorised to act on behalf of the
Borrower, that no consents, authorisations, licenses or approvals of
governmental or public bodies or authorities are required in connection with
this Contract, such evidence substantially in the form provided for in Schedule
C.2, paragraph (h);

(g)
the duly executed Guarantee Agreement, in full force and effect, covering the
aggregate financial obligations of the Borrower under this Contract, in the form
set out in Schedule D;

(h)
evidence that the execution of the Guarantee Agreement by the Guarantor has been
duly authorised and that the person or persons signing the Guarantee Agreement
on behalf of the Guarantor is/are duly authorised to do so together with the
specimen signature of each such person or persons;

(i)
a legal opinion issued by external legal counsel on, inter alia, the authority
and capacity of the Borrower, and due execution by the Borrower of this
Contract;

(j)
a legal opinion issued by external legal counsel on, inter alia, the authority
and capacity of the Guarantor, and due execution by the Guarantor of the
Guarantee Agreement;

(k)
a legal opinion issued by external legal counsel confirming, inter alia, that
this Contract and the Guarantee Agreement are in full force and effect, and are
valid, binding and enforceable in accordance with their respective terms under
English law;

(l)
evidence of acceptance by the agent of service of its appointment with respect
to this Contract; and

(m)
evidence of acceptance by the agent of service of its appointment with respect
to the Guarantee Agreement.


17

--------------------------------------------------------------------------------






1.04B    All Tranches
The disbursement of each Tranche under Article 1.02, including the first, is
conditional upon:
(a)
receipt by the Bank, in form and substance satisfactory to it, on or before the
date falling 5 (five) Business Days before the Scheduled Disbursement Date for
the proposed Tranche, of the following documents or evidence:

(i)
a certificate from the Borrower in the form of Schedule C.2;

(ii)
a certificate from the Guarantor in the form of Schedule C.3;

(iii)
a duly executed Compliance Certificate; and

(iv)
a copy of any other authorisation or other document, opinion or assurance, which
the Bank has notified the Borrower is necessary or desirable in connection with
the entry into, delivery and performance of, and the transactions contemplated
by, this Contract, the Guarantee Agreement or any other security, or the
validity and enforceability of the same.

(b)
that on the Disbursement Date for the proposed Tranche:

(i)
the representations and warranties which are repeated pursuant to Article 6.07
being correct in all material respects; and

(ii)
no event or circumstance which constitutes or would with the passage of time or
giving of notice under this Contract constitute:

(aa) an Event of Default, or
(bb) a Prepayment Event,
having occurred and being continuing unremedied or unwaived or would result from
the disbursement of the proposed Tranche.
1.05    Deferment of disbursement
1.05A    Grounds for deferment
Upon the written request of the Borrower, the Bank shall defer the disbursement
of any Notified Tranche in whole or in part to a date specified by the Borrower
being a date falling not later than 6 (six) months from its Scheduled
Disbursement Date and not later than 60 days prior to the first repayment date
of the Tranche indicated in the Disbursement Notice. In such case, the Borrower
shall pay the Deferment Indemnity calculated on the amount of disbursement
deferred.
Any request for deferment shall have effect in respect of a Tranche only if it
is made at least 5 (five) Business Days before its Scheduled Disbursement Date.
If for a Notified Tranche any of the conditions referred to in Article 1.04 is
not fulfilled as at the specified date and at the Scheduled Disbursement Date
(or the date expected for disbursement in case of a previous deferment),
disbursement will be deferred to a date agreed between the Bank and the Borrower
falling not earlier than 5 (five) Business Days following the fulfilment of all
conditions of disbursement (without prejudice to the right of the Bank to
suspend and/or cancel the undisbursed portion of the Credit in whole or in part
pursuant to Article 1.06B). In such case, the Borrower shall pay the Deferment
Indemnity calculated on the amount of disbursement deferred.
1.05B
Cancellation of a disbursement deferred by 6 (six) months

The Bank may, by notice in writing to the Borrower, cancel a disbursement which
has been deferred under Article 1.05A by more than 6 (six) months in aggregate.
The cancelled amount shall remain available for disbursement under Article 1.02.

18

--------------------------------------------------------------------------------




1.06    Cancellation and suspension
1.06A    Borrower’s right to cancel
The Borrower may at any time by notice in writing to the Bank cancel, in whole
or in part and with immediate effect, the undisbursed portion of the Credit.
However, the notice shall have no effect in respect of (i) a Notified Tranche
which has a Scheduled Disbursement Date falling within 5 (five) Business Days of
the date of the notice or (ii) a Tranche in respect of which a Disbursement
Request has been submitted but no Disbursement Notice has been issued.
1.06B    Bank’s right to suspend and cancel
(a)
The Bank may, by notice in writing to the Borrower, suspend and/or cancel the
undisbursed portion of the Credit in whole or in part at any time and with
immediate effect:

(i)
upon the occurrence of a Prepayment Event or an Event of Default or an event or
circumstance which would with the passage of time or giving of notice under this
Contract constitute a Prepayment Event or an Event of Default; or

(ii)
if a Material Adverse Change occurs.

(b)
The Bank may also suspend the portion of the Credit in respect of which it has
not issued a Disbursement Notice with immediate effect in the case that a Market
Disruption Event occurs.

(c)
Any suspension shall continue until the Bank ends the suspension or cancels the
suspended amount.

1.06C    Indemnity for suspension and cancellation of a Tranche
1.06C(1) SUSPENSION
If the Bank suspends a Notified Tranche, whether upon an Indemnifiable
Prepayment Event or an Event of Default or upon the occurrence of a Material
Adverse Change, the Borrower shall pay to the Bank the Deferment Indemnity
calculated on the amount of disbursement suspended.
1.06C(2) CANCELLATION
If pursuant to Article 1.06A, the Borrower cancels:
(a)
a Fixed Rate Tranche, which is a Notified Tranche, it shall indemnify the Bank
under Article 4.02B; or

(b)
a Floating Rate Tranche, which is a Notified Tranche, or any part of the Credit
other than a Notified Tranche, no indemnity is payable.

If the Bank cancels
(a)
a Fixed Rate Tranche, which is a Notified Tranche, upon an Indemnifiable
Prepayment Event or upon the occurrence of a Material Adverse Change or pursuant
to Article 1.05B, the Borrower shall pay to the Bank the Prepayment Indemnity;
or

(b)
a Notified Tranche upon an Event of Default, the Borrower shall indemnify the
Bank under Article 10.03.

Save in these cases, no indemnity is payable upon cancellation of a Tranche by
the Bank.
The indemnity shall be calculated as if the cancelled amount had been disbursed
and repaid on the Scheduled Disbursement Date or, to the extent that the
disbursement of the Tranche is currently deferred or suspended, on the date of
the cancellation notice.
1.07    Cancellation after expiry of the Credit
On the day following the Final Availability Date, and unless otherwise
specifically agreed to in writing by the Bank, the part of the Credit in respect
of which no Disbursement Request has been made in accordance with Article 1.02B
shall be automatically cancelled without any notice being served by the Bank on
the Borrower and without liability arising on the part of either party.

19

--------------------------------------------------------------------------------




1.08    Appraisal fee
The Borrower authorises the Bank to retain out of the first Tranche an appraisal
fee in respect of the appraisal conducted by the Bank in relation to the
Project. The amount of the appraisal fee is EUR 77,500 (seventy-seven thousand
and five hundred euros). An amount retained by the Bank out of the first Tranche
in payment of the appraisal fee shall be treated as having been disbursed by the
Bank.
1.09    Sums due under Articles 1.05 and 1.06
Sums due under Articles 1.05 and 1.06 shall be payable in the currency of the
Tranche concerned. They shall be payable within 15 (fifteen) days of the
Borrower’s receipt of the Bank’s demand or within any longer period specified in
the Bank’s demand.


ARTICLE 2
The Loan


2.01    Amount of Loan
The Loan shall comprise the aggregate amount of Tranches disbursed by the Bank
under this Contract, as confirmed by the Bank pursuant to Article 2.03.
2.02    Currency of repayment, interest and other charges
Interest, repayments and other charges payable in respect of each Tranche shall
be made by the Borrower in the currency in which the Tranche is disbursed.
Any other payment shall be made in the currency specified by the Bank having
regard to the currency of the expenditure to be reimbursed by means of that
payment.
2.03    Confirmation by the Bank
Within 10 (ten) days after disbursement of each Tranche, the Bank shall deliver
to the Borrower the amortisation table referred to in Article 4.01, if
appropriate, showing the Disbursement Date, currency, the amount disbursed, the
repayment terms and the interest rate of and for that Tranche.


ARTICLE 3
Interest


3.01    Rate of interest
For the purposes of this Contract, and for as long as none of the events under
(1) or (2) below has occurred and is continuing, “Margin” means 58 basis points
(0.58%); provided, however, if the Guarantor’s long term debt credit rating from
Moody’s falls to (1) Ba1, the Margin shall be 83 basis points (0.83%) or (2) Ba2
or below, the Margin shall be 141 basis points (1.41%).
The Margin shall be effective as of the first Payment Date following the
downgrade by Moody’s following which either (1) or (2) above become applicable.
For the purposes of determining the Margin hereunder, (i) if the rating system
of Moody’s shall change, or if Moody’s shall cease to be in the business of
issuing long term debt credit rating or shall not have in effect a rating for
the Guarantor, the Borrower and the Bank shall negotiate in good faith to amend
the definition of Margin contained in this Contract to reflect such changed
rating system or the unavailability of a rating from Moody’s. Pending the
effectiveness of any such amendment, the Margin shall be determined by reference
to the rating most recently in effect prior to such change or cessation.

20

--------------------------------------------------------------------------------






3.01A    Fixed Rate Tranches
The Borrower shall pay interest on the outstanding balance of each Fixed Rate
Tranche at the Fixed Rate quarterly, semi-annually or annually in arrears on the
relevant Payment Dates as specified in the Disbursement Notice, commencing on
the first such Payment Date following the Disbursement Date of the Tranche. If
the period from the Disbursement Date to the first Payment Date is 15 (fifteen)
days or less then the payment of interest accrued during such period shall be
postponed to the following Payment Date.
Interest shall be calculated on the basis of Article 5.01(a).
3.01B    Floating Rate Tranches
The Borrower shall pay interest on the outstanding balance of each Floating Rate
Tranche at the Floating Rate quarterly, semi-annually or annually in arrears on
the relevant Payment Dates, as specified in the Disbursement Notice commencing
on the first such Payment Date following the Disbursement Date of the Tranche.
If the period from the Disbursement Date to the first Payment Date is 15
(fifteen) days or less then the payment of interest accrued during such period
shall be postponed to the following Payment Date.
The Bank shall notify the Floating Rate to the Borrower within 10 (ten) days
following the commencement of each Floating Rate Reference Period.
If pursuant to Articles 1.05 and 1.06 disbursement of any Floating Rate Tranche
takes place after the Scheduled Disbursement Date the Relevant Interbank Rate
applicable to the first Floating Rate Reference Period shall apply as though the
disbursement had been made on the Scheduled Disbursement Date.
Interest shall be calculated in respect of each Floating Rate Reference Period
on the basis of Article 5.01(b). For the avoidance of doubt, if the Floating
Rate for any Floating Rate Reference Period is below zero, it will be set at
zero.
3.02    Interest on overdue sums
Without prejudice to Article 10 and by way of exception to Article 3.01, if the
Borrower fails to pay any amount payable by it under this Contract on its due
date, interest shall accrue on any overdue sum payable under the terms of this
Contract from the due date to the date of actual payment at an annual rate equal
to:
(a)
for overdue sums related to Floating Rate Tranches, the applicable Floating Rate
plus 2% (200 basis points);

(b)
for overdue sums related to Fixed Rate Tranches, the higher of (i) the
applicable Fixed Rate plus 2% (200 basis points) or (ii) the Relevant Interbank
Rate plus 2% (200 basis points); and

(c)
for overdue sums other than under (a) or (b) above, the Relevant Interbank Rate
plus 2% (200 basis points), and

shall be payable in accordance with the demand of the Bank. For the purpose of
determining the Relevant Interbank Rate in relation to this Article 3.02, the
relevant periods within the meaning of Schedule B shall be successive periods of
one month commencing on the due date.
If the overdue sum is in a currency other than the currency of the Loan, the
following rate per annum shall apply, namely the relevant interbank rate that is
generally retained by the Bank for transactions in that currency plus 2% (200
basis points), calculated in accordance with the market practice for such rate.
3.03    Market Disruption Event
If at any time (i) from the issuance by the Bank of the Disbursement Notice in
respect of a Tranche, and (ii) until the date falling 30 (thirty) calendar days
prior to the Scheduled Disbursement Date, a Market Disruption Event occurs, the
Bank may notify the Borrower that this clause has come into effect. In such
case, the following rules shall apply.

21

--------------------------------------------------------------------------------






The rate of interest applicable to such Notified Tranche until the Maturity Date
shall be the percentage rate per annum which is the sum of:
(a)
the Margin and

(b)
the rate (expressed as a percentage rate per annum) which is determined by the
Bank to be the all-inclusive cost to the Bank for the funding of the relevant
Tranche based upon the then applicable internally generated Bank reference rate
or an alternative rate determination method reasonably determined by the Bank.

The Borrower shall have the right to refuse in writing such disbursement prior
to the deadline specified in the notice and shall bear charges incurred as a
result, if any, in which case the Bank shall not effect the disbursement and the
corresponding Credit shall remain available for disbursement under Article
1.02B. If the Borrower does not refuse the disbursement in time, the parties
agree that the disbursement and the conditions thereof shall be fully binding
for both parties.
The Spread or Fixed Rate previously notified by the Bank in the Disbursement
Notice shall be no longer applicable.


ARTICLE 4
Repayment


4.01    Normal repayment
4.01A    Repayment by instalments
(a)
The Borrower shall repay each Tranche by instalments on the Payment Dates
specified in the relevant Disbursement Notice in accordance with the terms of
the amortisation table delivered pursuant to Article 2.03.

(b)
Each amortisation table shall be drawn up on the basis that:

(i)
in the case of a Fixed Rate Tranche, repayment shall be made annually,
semi-annually or quarterly by equal instalments of principal or constant
instalments of principal and interest;

(ii)
in the case of a Floating Rate Tranche, repayment shall be made by equal annual,
semi-annual or quarterly instalments of principal;

(iii)
the first repayment date of each Tranche shall be a Payment Date falling not
earlier than 60 (sixty) days from the Scheduled Disbursement Date and not later
than the first Payment Date immediately following the 2nd (second) anniversary
of the Scheduled Disbursement Date of the Tranche; and

(iv)
the last repayment date of each Tranche shall be a Payment Date falling not
earlier than 4 (four) years and not later than 8 (eight) years from the
Scheduled Disbursement Date.

4.01B    Single instalment
Alternatively, the Borrower may repay the Tranche in a single instalment on a
Payment Date specified in the Disbursement Notice, being a date falling not less
than 3 (three) years or more than 5 (five) years from the Scheduled Disbursement
Date.
4.02    Voluntary prepayment
4.02A    Prepayment option
Subject to Articles 4.02B, 4.02C and 4.04, the Borrower may prepay all or part
of any Tranche, together with accrued interest and indemnities if any, upon
giving a Prepayment Request with at least 1 (one) month's prior written notice
specifying (i) the Prepayment Amount, (ii) the Prepayment Date, (iii) if
applicable, the choice of application method of the Prepayment Amount in line
with Article 5.05(c)(i), and (iv) the contract number (“FI No”) mentioned on the
cover page of this Contract.

22

--------------------------------------------------------------------------------






Subject to Article 4.02C, the Prepayment Request shall be binding and
irrevocable.
4.02B    Prepayment indemnity
4.02B(1) FIXED RATE TRANCHE
If the Borrower prepays a Fixed Rate Tranche, the Borrower shall pay to the Bank
on the Prepayment Date the Prepayment Indemnity in respect of the Fixed Rate
Tranche which is being prepaid.
4.02B(2) FLOATING RATE TRANCHE
The Borrower may prepay a Floating Rate Tranche without indemnity on any
relevant Payment Date.
4.02C    Prepayment mechanics
Upon presentation by the Borrower to the Bank of a Prepayment Request, the Bank
shall issue a Prepayment Notice to the Borrower, not later than 15 (fifteen)
days prior to the Prepayment Date. The Prepayment Notice shall specify the
Prepayment Amount, the accrued interest due thereon, the Prepayment Indemnity
payable under Article 4.02B or, as the case may be, that no indemnity is due,
the method of application of the Prepayment Amount and the Acceptance Deadline.
If the Borrower accepts the Prepayment Notice no later than by the Acceptance
Deadline, it shall effect the prepayment. In any other case, the Borrower may
not effect the prepayment.
The Borrower shall accompany the prepayment by the payment of accrued interest
and indemnity, if any, due on the Prepayment Amount, as specified in the
Prepayment Notice.
4.03    Compulsory prepayment
4.03A    Prepayment Events
4.03A(1) PROJECT COST REDUCTION
If the total cost of the Project falls below the figure stated in Recital (3) so
that the amount of the Credit exceeds 50% (fifty per cent) of such total cost,
the Bank may forthwith, by notice to the Borrower, cancel the undisbursed
portion of the Credit and/or demand prepayment of the Loan up to the amount by
which the Credit exceeds 50% (fifty per cent) of the total cost of the Project,
together with accrued interest and all other amounts accrued or outstanding
under this Contract.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.
4.03A(2) PARI PASSU TO NON-EIB FINANCING
If the Borrower, the Guarantor or any other member of the Group voluntarily
prepays (for the avoidance of doubt, prepayment shall include repurchase or
cancellation where applicable) a part or the whole of any Non-EIB Financing and
following such prepayment the outstanding Loan constitutes more than 30% (thirty
per cent) of the aggregate outstanding Non-EIB Financing to the Group, the Bank
may, by notice to the Borrower, cancel the undisbursed portion of the Credit
and/or demand prepayment of the Loan, together with accrued interest and all
other amounts accrued or outstanding under this Contract. The proportion of the
Credit that the Bank may cancel and/or the proportion of the Loan that the Bank
may require to be prepaid shall be the same as the proportion that the prepaid
amount of the Non-EIB Financing bears to the aggregate outstanding amount of all
Non-EIB Financing.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.
For the purposes of this Article, “Non-EIB Financing” includes any loan (save
for the Loan), bond or other form of financial indebtedness or any obligation
for the payment or repayment of money for an original tenor of more than 5
(five) years.

23

--------------------------------------------------------------------------------






4.03A(3) CHANGE OF CONTROL
The Borrower shall promptly inform the Bank, if a Change-of-Control Event has
occurred or is likely to occur in respect of itself or the Guarantor. At any
time after the occurrence of a Change-of-Control Event, the Bank may, by notice
to the Borrower, cancel the undisbursed portion of the Credit and/or demand
prepayment of the Loan, together with accrued interest and all other amounts
accrued or outstanding under this Contract.
In addition, if the Borrower or the Guarantor has informed the Bank that a
Change-of-Control Event is about to occur, or if the Bank has reasonable cause
to believe that a Change-of-Control Event is about to occur, the Bank may
request that the Borrower consult with it. Such consultation shall take place
within 30 (thirty) days from the date of the Bank’s request. After the earlier
of (a) the lapse of 30 (thirty) days from the date of such request for
consultation, or (b) at any time thereafter, upon the occurrence of the
anticipated Change-of-Control Event, the Bank may, by notice to the Borrower,
cancel the undisbursed portion of the Credit and/or demand prepayment of the
Loan, together with accrued interest and all other amounts accrued or
outstanding under this Contract.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.
For the purposes of this Article:
(a)
a “Change-of-Control Event” occurs if:

(i)
any person, or group of persons acting in concert, gains beneficial ownership,
directly or indirectly, of voting Equity Interests (or other securities
convertible into such voting Equity Interests) representing 35% (thirty-five
percent) or more of the combined voting power of all voting Equity Interests of
the Guarantor; or

(ii)
the Guarantor ceases to be the beneficial owner, directly or indirectly through
wholly owned Subsidiaries, of 100% (one hundred per cent) of the issued share
capital of the Borrower; and

(b)
“acting in concert” means acting together pursuant to an agreement or
understanding (whether formal or informal).

4.03A(4) CHANGE OF LAW
The Borrower shall promptly inform the Bank, if a Change-of-Law Event has
occurred or is likely to occur in respect of itself or the Guarantor. In such
case, or if the Bank has reasonable cause to believe that a Change-of-Law Event
has occurred or is about to occur, the Bank may request that the Borrower
consult with it. Such consultation shall take place within 30 (thirty) days from
the date of the Bank’s request. If, after the lapse of 30 (thirty) days from the
date of such request for consultation, the Bank is of the opinion that the
effects of the Change-of-Law Event cannot be mitigated to its satisfaction, the
Bank may, by notice to the Borrower, cancel the undisbursed portion of the
Credit and/or demand prepayment of the Loan, together with accrued interest and
all other amounts accrued or outstanding under this Contract.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.
For the purposes of this Article, “Change-of-Law Event” means the enactment,
promulgation, execution or ratification of or any change in or amendment to any
law, rule or regulation (or in the application or official interpretation of any
law, rule or regulation) that occurs after the date of this Contract and which,
in the reasonable opinion of the Bank, would materially impair (a) the
Borrower's ability to perform its obligations under this Contract or (b) the
Guarantor’s ability to perform its obligations under the Guarantee Agreement.

24

--------------------------------------------------------------------------------






4.03A(5) ILLEGALITY
If it becomes unlawful for the Bank to perform any of its obligations as
contemplated in this Contract or to fund or maintain the Loan in any applicable
jurisdiction, the Bank shall promptly notify the Borrower. The Bank may
immediately (i) suspend or cancel the undisbursed portion of the Credit and/or
(ii) if the applicable law applies to an obligation already existing at the time
such law becomes effective (that is, an obligation is not “grandfathered”),
demand prepayment of the Loan together with accrued interest and all other
amounts accrued or outstanding under this Contract.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.
4.03B    Prepayment mechanics
Any sum demanded by the Bank pursuant to Article 4.03A, together with any
interest or other amounts accrued or outstanding under this Contract including,
without limitation, any indemnity due under Article 4.03C, shall be paid on the
date indicated by the Bank in its notice of demand.
4.03C    Prepayment indemnity
In the case of an Indemnifiable Prepayment Event, the indemnity, if any, shall
be determined in accordance with Article 4.02B.
4.04    General
A repaid or prepaid amount may not be reborrowed. This Article 4 shall not
prejudice Article 10.
If the Borrower prepays a Tranche on a date other than a relevant Payment Date,
the Borrower shall indemnify the Bank in such amount as the Bank shall certify
is required to compensate it for receipt of funds otherwise than on a relevant
Payment Date.




ARTICLE 5
Payments


5.01    Day count convention
Any amount due by way of interest, indemnity or fee from the Borrower under this
Contract, and calculated in respect of a fraction of a year, shall be determined
based on the following respective conventions:
(a)
in respect of interest and indemnities due under a Fixed Rate Tranche, a year of
360 (three hundred and sixty) days and a month of 30 (thirty) days;

(b)
in respect of interest and indemnities due under a Floating Rate Tranche, a year
of 360 (three hundred and sixty) days and the number of days elapsed; and

(c)
in respect of fees, a year of 360 (three hundred and sixty) days and the number
of days elapsed.

5.02    Time and place of payment
Unless otherwise specified in this Contract or in the Bank’s demand, all sums
other than sums of interest, indemnity and principal are payable within 15
(fifteen) days of the Borrower’s receipt of the Bank’s demand.

25

--------------------------------------------------------------------------------






Each sum payable by the Borrower under this Contract shall be paid to the
account notified by the Bank to the Borrower. The Bank shall indicate the
account not less than 15 (fifteen) days before the due date for the first
payment by the Borrower and shall notify any change of account not less than 15
(fifteen) days before the date of the first payment to which the change applies.
This period of notice does not apply in the case of payment under Article 10.
The Borrower shall indicate with each payment made hereunder the contract number
(“FI No”) mentioned on the cover page of this Contract.
A sum due from the Borrower shall be deemed paid when the Bank receives it.
Any disbursements by and payments to the Bank under this Contract shall be made
using account(s) acceptable to the Bank. For the avoidance of doubt, any account
in the name of the Borrower held with a duly authorized financial institution in
the jurisdiction where the Borrower is incorporated or where the Project is
undertaken is deemed acceptable to the Bank.
5.03
No set-off by the Borrower

All payments to be made by the Borrower under this Contract shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.
5.04    Disruption to payment systems
If either the Bank determines (in its discretion) that a Disruption Event has
occurred or the Bank is notified by the Borrower that a Disruption Event has
occurred:
(a)
the Bank may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Contract as the Bank may deem necessary in the
circumstances;

(b)
the Bank shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes; and

(c)
the Bank shall not be liable for any damages, costs or losses whatsoever arising
as a result of a Disruption Event or for taking or not taking any action
pursuant to or in connection with this Article 5.04.

5.05    Application of sums received
(a)
General

Sums received from the Borrower shall only discharge its payment obligations, if
received in accordance with the terms of this Contract.
(b)
Partial payments

If the Bank receives a payment that is insufficient to discharge all the amounts
then due and payable by the Borrower under this Contract, the Bank shall apply
that payment:
(i)
firstly, in or towards the pro rata payment of any unpaid fees, costs,
indemnities and expenses due under this Contract;

(ii)
secondly, in or towards payment of any accrued interest due but unpaid under
this Contract;

(iii)
thirdly, in or towards payment of any principal due but unpaid under this
Contract; and

(iv)
fourthly, in or towards payment of any other sum due but unpaid under this
Contract.

(c)
Allocation of sums related to Tranches

(i)    In case of:

26

--------------------------------------------------------------------------------






-
a partial voluntary prepayment of a Tranche that is subject to repayment in
several instalments, the Prepayment Amount shall be applied pro rata to each
outstanding instalment, or, at the request of the Borrower, in inverse order of
maturity,



-
a partial compulsory prepayment of a Tranche that is subject to repayment in
several instalments, the Prepayment Amount shall be applied in reduction of the
outstanding instalments in inverse order of maturity.

(ii)
Sums received by the Bank following a demand under Article 10.01 and applied to
a Tranche shall reduce the outstanding instalments in inverse order of maturity.
The Bank may apply sums received between Tranches at its discretion.

(iii)
In case of receipt of sums which cannot be identified as applicable to a
specific Tranche, and on which there is no agreement between the Bank and the
Borrower on their application, the Bank may apply these between Tranches at its
discretion.



ARTICLE 6
Borrower undertakings and representations


The undertakings in this Article 6 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.
6.01    Use of Loan
The Borrower undertakes to ensure that the proceeds of the Loan shall be used
exclusively for the execution of the Project.
6.02    Disposal of assets
(a)
Except as provided below, the Borrower shall not, and shall procure that neither
the Guarantor nor any Subsidiary will, either in a single transaction or in a
series of transactions whether related or not and whether voluntarily or
involuntarily dispose of any part of its assets.

(b)
Paragraph (a) above does not apply to:

(i)
sales of Inventory in the ordinary course of its business;

(ii)
sale or disposition of obsolete, worn-out or surplus equipment in the ordinary
course of business;

(iii)
so long as no Event of Default has occurred and is then continuing, the sale of
fixed assets in connection with Tax Incentive Transactions or New Market Tax
Credit Transactions;

(iv)
transfers of assets among the Guarantor and its Subsidiaries in compliance with
Article 6.06B;

(v)
sales of Receivables in connection with factoring arrangements in the ordinary
course of business; and

(vi)
so long as no Event of Default has occurred and is then continuing, the sale of
any other assets by the Guarantor or any Subsidiary in an aggregate amount
during any Fiscal Year of the Guarantor not exceeding 10% of the Consolidated
Net Tangible Assets of the Guarantor as of the last day of such Fiscal Year and
(ii) in an aggregate amount during the term of this Contract not exceeding 20%
of the Consolidated Net Tangible Assets of the Guarantor at any time,


27

--------------------------------------------------------------------------------






in each case, other than assets forming part of the Project and all shares in
Subsidiaries holding assets forming part of the Project, which may not be
disposed of, unless such disposal is made to the Guarantor or to Subsidiaries of
the Guarantor.
For the purposes of this Article, “dispose” and “disposal” include any act
effecting sale, transfer, lease or other disposal.
6.03    Compliance with laws
The Borrower shall procure that each member of the Group shall comply in all
respects with all laws and regulations to which it is subject where failure to
do so results or is reasonably likely to result in a Material Adverse Change.
6.04    Change in business
The Borrower shall procure that the core business of the Guarantor and its
Subsidiaries as a whole shall continue to be the manufacture, sale and financing
of goods and services in the agricultural industry, together with any business
substantially related, ancillary or incidental thereto.
6.05    Mergers
The Borrower shall promptly inform the Bank upon occurrence of any amalgamation,
demerger, merger or corporate reconstruction entered into by the Guarantor, the
Borrower or any Subsidiary other than (a) a solvent reconstruction,
amalgamation, reorganisation, merger or consolidation between the Guarantor and
its Subsidiaries (other than the Borrower) provided that the Guarantor is the
surviving entity or (b) a solvent reconstruction, amalgamation, reorganisation,
merger or consolidation between Subsidiaries (other than the Borrower unless the
Borrower is the surviving entity) of the Guarantor (a “Merger Event”).
Upon receipt of such information, or if the Bank has reasonable cause to believe
that a Merger Event has occurred or is about to occur, the Bank may demand that
the Borrower consult with it. Such consultation shall take place within 30
(thirty) days from the date of the Bank’s request.
If, after the lapse of 30 (thirty) days from the date of such a demand, the Bank
is of the opinion that:
(i)
the Merger Event results or will result in an “unacceptable credit
concentration” for the Bank;

(ii)
the obligations under this Contract and/or under the Guarantee Agreement would,
as a result of such Merger Event, not remain with the Borrower and the
Guarantor, respectively, but would instead be transferred (by law, agreement or
otherwise) to another entity;

(iii)
the Merger Event has or will have a material adverse effect on the validity,
legality or enforceability of the Borrower’s obligations under this Contract or
the Guarantor’s obligations under the Guarantee Agreement; or

(iv)
the statutory seat of the Borrower would, as a result of such Merger Event, be
transferred outside the European Union and/or the Guarantor would cease to be
organised under the laws of the State of Delaware, United States,

then the Bank may, unless it has given its prior written consent to such Merger
Event on terms previously approved by it in writing, cancel the undisbursed
portion of the Credit and/or demand that the Borrower prepays the Loan together
with accrued interest and all other amounts accrued and outstanding under this
Contract.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.

28

--------------------------------------------------------------------------------






For the purposes of this Contract, “unacceptable credit concentration” means:
total financing provided by the Bank to the consolidated entity exceeds 15% of
equity of such consolidated entity, as calculated on a pro forma basis for the
participating entities before a Merger Event has occurred.
6.06    Financial undertakings
6.06A    Financial covenants
(a)
Net Leverage Ratio. The Borrower shall not allow, and shall procure that the
Guarantor does not allow, as of the end of each Fiscal Quarter, the Net Leverage
Ratio to exceed 3.00 to 1.00.



(b)
Interest Coverage Ratio. The Borrower shall, and shall procure that the
Guarantor will, maintain, as of the end of each Fiscal Quarter, an Interest
Coverage Ratio of not less than 3.00 to 1.00.

6.06B    Affiliate transactions
The Borrower shall not, and shall procure that neither the Guarantor nor any
Subsidiary will, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, on terms and
conditions less favourable to the Borrower, the Guarantor or such Subsidiary
than those that could be obtained on an arm’s-length basis with a Person that is
not such an Affiliate, except (a) transactions to the extent between or among
the Guarantor and its Subsidiaries, (b) Restricted Payments permitted by Article
6.06C, (c) increases in compensation and benefits for officers and employees of
the Guarantor and its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Guarantor, or payment of
customary directors’ fees and indemnities, and (d) transactions entered into in
good faith and for legitimate business purposes with any Person that is an
Affiliate by reason of the ownership by the Guarantor or any of its Subsidiaries
of Equity Interests of such Person.
6.06C    Restricted Payments
The Borrower shall not, and shall procure that neither the Guarantor nor any
Subsidiary will, directly or indirectly declare or make any Restricted Payment
if at the time of such Restricted Payment, after giving effect thereto, there
shall exist an Event of Default; provided that (a) any Subsidiary of the
Guarantor may make Restricted Payments to the Guarantor or any Subsidiary of the
Guarantor and (b) to the extent any Subsidiary of the Guarantor is treated for
tax purposes as a limited liability company, partnership or other “pass-through”
entity, such Subsidiary may make Restricted Payments required by the terms of
its governing documents to be made during such period to the owners of Equity
Interests in such Subsidiary to pay the tax liability of such Persons as a
result of their ownership of Equity Interests in such Subsidiary for such
period.
6.06D    Indebtedness
The Borrower shall not, and shall procure that neither the Guarantor nor any
Subsidiary will, create, assume, incur or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Indebtedness except:
(a)
Indebtedness under the AGCO Credit Agreement;

(b)
unsecured Indebtedness of the Guarantor under the 2036 Senior Subordinated Notes
Documents and Senior Debt Documents, in each case, as of the date of this
Contract;

(c)
unsecured Indebtedness under the European Term Loan Credit Agreement as of the
date of this Contract;

(d)
intercompany Indebtedness among any of the Guarantor and the Subsidiaries;
provided, to the extent such Indebtedness is incurred by or an obligation of the
Borrower or the Guarantor, such Indebtedness, shall be unsecured;

(e)
Indebtedness incurred in connection with a New Market Tax Credit Transaction in
an aggregate amount not to exceed USD 20,000,000;


29

--------------------------------------------------------------------------------






(f)
Indebtedness under any Capitalized Leases in existence as of the date of this
Contract; and

(g)
Indebtedness incurred after the date of this Contract so long as (i) no Event of
Default exists or would result therefrom, (ii) the Borrower and/or the Guarantor
(as applicable) determines after giving effect to the incurrence of such
Indebtedness that it is in pro forma compliance with the financial covenants set
forth in Article 6.06A of this Contract and/or Article 5.14 of the Guarantee
Agreement (as applicable), and (iii) such Indebtedness shall be unsecured except
to the extent it is secured by a Permitted Lien. In the event any Indebtedness
subject to this clause (g) is a revolving line of credit, the pro forma
compliance shall be calculated based upon the maximum facility amount of such
revolving credit facility, assuming it is fully drawn, in which case such pro
forma compliance shall be satisfied for all future borrowings thereunder up to
the amount of such maximum facility amount.

6.06E    Restrictions on Subsidiaries
The Borrower shall not (and shall procure that the Guarantor shall not permit
any Subsidiary to) enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or limits
(a)
the amount of dividends or other distributions with respect to any of its Equity
Interests that may be paid by such Subsidiary to the Guarantor or another
Subsidiary of the Guarantor,

(b)
the amount of loans that may be made by such Subsidiary to the Guarantor or
another Subsidiary of the Guarantor,

(c)
the amount of payments by such Subsidiary on Indebtedness owing by such
Subsidiary of the Guarantor to the Guarantor or another Subsidiary, or

(d)
the ability of such Subsidiary to transfer any of its properties or assets to
the Guarantor or any other Subsidiary of the Guarantor,

other than:
(i)
restrictions imposed under an agreement for the sale of all of the Equity
Interests in a Subsidiary or for the sale of a substantial part of the assets of
such Subsidiary, in either case to the extent permitted hereunder and pending
the consummation of such sale,

(ii)
restrictions set forth in the AGCO Credit Agreement, the 2036 Senior
Subordinated Notes Documents and the Senior Debt Documents as of the effective
date of such documents and any similar restrictions set forth in documents
governing Indebtedness permitted under Article 6.06D,

(iii)
restrictions imposed by applicable law, this Contract or the Guarantee
Agreement,

(iv)
restrictions in any agreement with another Person relating to a joint venture
conducted through a Subsidiary of the Guarantor in which such Person is a
minority stockholder requiring the consent of such Person to the payment of
dividends,

(v)
with respect to restrictions of the type described in clause (d) above,
restrictions under agreements governing Indebtedness secured by a Lien not
otherwise prohibited hereunder that limit the right of the debtor to dispose of
the assets securing such Indebtedness,

(vi)
customary provisions contained in leases, licenses and other similar agreements
entered into in the ordinary course of business that impose restrictions of the
type described in clause (d) above on the property subject to such lease,

(vii)
customary anti-assignment provisions contained in agreements entered into in the
ordinary course of business,

(viii)
customary subordination of subrogation, contribution and similar claims
contained in guaranties permitted under AGCO Credit Agreement and hereunder,


30

--------------------------------------------------------------------------------






(ix)
restrictions on the transfer, lease, or license of any property or asset of the
Guarantor or any Subsidiary in effect on the date of this Contract that were
entered into in the ordinary course of business, and

(x)
encumbrances or restrictions existing with respect to any Person or the property
or assets of such Person acquired by the Guarantor or any Subsidiary of the
Guarantor, provided that such encumbrances and restrictions were in existence
immediately prior to such acquisition (and not created in contemplation thereof)
and are not applicable to any Person or the property or assets of any Person
other than such acquired Person or the property or assets of such acquired
Person.

6.07    General representations and warranties
The Borrower represents and warrants to the Bank that:
(a)
it is duly incorporated and validly existing as a private company with limited
liability under the laws of Netherlands and it has power to carry on its
business as it is now being conducted and to own its property and other assets;

(b)
it has the power to execute, deliver and perform its obligations under this
Contract and all necessary corporate, shareholder and other action has been
taken to authorise the execution, delivery and performance of the same by it;

(c)
this Contract constitutes its legally valid, binding and enforceable
obligations;

(d)
the execution and delivery of, the performance of its obligations under and
compliance with the provisions of this Contract do not and will not:

(i)
contravene or conflict with any applicable law, statute, rule or regulation, or
any judgement, decree or permit to which it is subject;

(ii)
contravene or conflict with any agreement or other instrument binding upon it
which might reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Contract; and

(iii)
contravene or conflict with any provision of its constitutional documents;

(e)
the latest available accounts of the Borrower have been prepared on a basis
consistent with previous years and represent a true and fair view of the results
of its operations for that year and accurately disclose or reserve against all
the liabilities (actual or contingent) of the Borrower;

(f)
there has been no Material Adverse Change since 18 November 2014;

(g)
no event or circumstance which constitutes an Event of Default has occurred and
is continuing unremedied or unwaived;

(h)
no litigation, arbitration, administrative proceedings or investigation is
current or, to its knowledge, is threatened or pending before any court,
arbitral body or agency which has resulted or, if adversely determined, is
reasonably likely to result in a Material Adverse Change, nor is there
subsisting any unsatisfied judgement or award which has resulted or is
reasonably likely to result in a Material Adverse Change;

(i)
it has obtained all necessary consents, authorisations, licences or approvals of
governmental or public bodies or authorities in connection with this Contract,
and in order to lawfully comply with its obligations hereunder, and all such
consents, authorisations, licences or approvals are in full force and effect and
admissible in evidence;

(j)
the Group is in compliance with Article 7.04, and the Borrower, the Guarantor
and any Subsidiary are in compliance with Article 7.02;

(k)
its payment obligations under this Contract rank not less than pari passu in
right of payment with all other present and future unsecured and unsubordinated
obligations under any of its debt instruments and with all present and future
claims of its other unsecured and unsubordinated creditors except for
obligations mandatorily preferred by law applying to companies generally;


31

--------------------------------------------------------------------------------






(l)
the Borrower’s resolutions provided to the Bank pursuant to Annex I to this
Contract have not been amended, rescinded, revoked or declared null and void;

(m)
the articles of association of the Borrower have not been amended since 23
December 2008, or if they have been amended, the Borrower has notified the Bank
thereof;

(n)
to the best of its knowledge, no funds invested in the Project by the Borrower,
the Guarantor or any Subsidiary are of illicit origin, including products of
money laundering or linked to the financing of terrorism. The Borrower shall
promptly inform the Bank if at any time it becomes aware of the illicit origin
of any such funds;

(o)
it has its "centre of main interests" within the meaning of Regulation (EC) No.
1346/2000 of the Council of 29 May 2000 on Insolvency Proceedings in The
Netherlands and it does not have an "establishment" within the meaning of
Regulation (EC) No. 1346/2000 of the Council of 29 May 2000 on Insolvency
Proceedings outside The Netherlands;

(p)
it deems the entering into, signing, execution, delivery and performance of this
Contract to be (i) in the Borrower's corporate interest (vennootschappelijk
belang) and conducive to the realisation of and useful in connection with the
Borrower's corporate objects (doel) and (ii) not prejudicial to the interests of
the Borrower's (present and future) creditors;  

(q)
no notice under Article 36 Tax Collection Act (Invorderingswet 1990) has been
given by any member of the Group;

(r)
where applicable, it will at all times act in full compliance with article 2:98c
of the Dutch Civil Code (Burgerlijk Wetboek);

(s)
it shall comply with Financial Supervision Act (Wet op het financieel toezicht),
including any regulations issued pursuant thereto;

(t)
it is subject to civil and commercial law with respect to its obligations under
this Contract and in any proceedings taken in its jurisdiction of incorporation
in relation to this Contract, it will not be entitled to claim for itself or any
of its assets immunity from suit, execution, attachment or other legal process;
and

(u)
the extract (uittreksel) from the Dutch Commercial Register (Handelsregister) of
the Borrower, a copy of which is attached to this Contract as Annex I, is true,
correct and complete as of the date of this Contract.

The representations and warranties set out above shall survive the execution of
this Contract and are deemed repeated on each Disbursement Request, Disbursement
Date and on each Payment Date.


ARTICLE 7
Security


The undertakings in this Article 7 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.
7.01    Guarantee
The obligations of the Bank under this Contract are conditional upon the prior
due execution and delivery to the Bank of the Guarantee Agreement in the form
set out in Schedule D, whereby the Guarantor unconditionally and irrevocably
guarantees the due performance of the Borrower's financial obligations under
this Contract.
The Borrower hereby acknowledges and consents to the terms of the Guarantee
Agreement.

32

--------------------------------------------------------------------------------






7.02    Negative pledge
(a)
The Borrower shall not, and shall ensure that neither the Guarantor nor any
Subsidiary will, create, incur, assume or suffer to exist any Lien on or with
respect to any of its properties of any character, whether now owned or
hereafter acquired, except Permitted Liens.

(b)
The Borrower shall, and shall ensure that the Guarantor and any Subsidiary will,
request the prior written consent of the Bank to create, incur, assume or suffer
to exist any Lien other than a Permitted Lien on or with respect to any of its
properties of any character, whether now owned or hereafter acquired. The
consent of the Bank shall not be unreasonably refused or delayed on the
condition that the obligations of the Borrower under this Contract are secured
equally and rateably prior to such Lien being provided to any third party
lender.

7.03    Pari passu ranking
The Borrower shall ensure that its payment obligations under this Contract rank,
and will continue to rank, not less than pari passu in right of payment with all
other present and future unsecured and unsubordinated obligations under any of
its debt instruments and with all present and future claims of its other
unsecured and unsubordinated creditors except for obligations mandatorily
preferred by law applying to companies generally.
7.04    MFL
If, for as long as any amount of the Loan remains outstanding, the Borrower or
any other member of the Group enters into any loan, bond or other form of
financial indebtedness, or any obligation for the payment or repayment of money,
in a principal amount exceeding EUR 100,000,000 (one hundred million euros), or
the equivalent thereof in any other currency, which contains (i) rating clauses
(including, but not limited to, a loss-of-rating clause), (ii) financial
covenants clauses pursuant to which compliance with certain financial figures or
ratios is required, (iii) material adverse change/effect (or equivalent) is
included as an event of default, (iv) limitation on Subsidiary indebtedness
clauses, (v) negative pledge clauses, (vi) asset disposal clauses, (vii) cross
default clauses or (viii) provision of co-borrowership/upstream guarantees by
any operating Subsidiary of the Guarantor for any indebtedness of the Guarantor
(each such clause or undertaking, as the case may be, hereinafter referred to as
a “More Favourable Clause”) which is either:
(a)
not included in this Contract,

(b)
is stricter than the relevant provisions of this Contract, or

(c)
is otherwise more favourable for third party creditors than the relevant
provisions of this Contract,

the Borrower shall inform the Bank without delay and in any case within 10 (ten)
Business Days following the conclusion or amendment of such contractual
arrangement in writing and provide the text of such More Favourable Clause to
the Bank. Such More Favourable Clause will be deemed to be incorporated into
this Contract by reference, with effect as of the day when such More Favourable
Clause became effective under the relevant contract (any such More Favourable
Clause so adopted by reference into this Contract, an “Adopted Clause”). Such
Adopted Clause shall not be amended, cancelled, or withdrawn without the prior
written consent of the Bank, and the Borrower shall upon the request of the Bank
conclude an amendment to this Contract which incorporates the relevant Adopted
Clause.

33

--------------------------------------------------------------------------------




In the event a More Favourable Clause becomes an Adopted Clause under this
Contract and, thereafter, such More Favourable Clause is either removed or
amended to be less restrictive on the Borrower or the Guarantor or is otherwise
less favorable to the third party creditors than such More Favorable Clause had
previously been (a “Relaxed More Favourable Clause”), then, upon notice thereof
by the Borrower to the Bank together with the delivery of the text of such
Relaxed More Favourable Clause to the Bank, (x) in the case of a More Favourable
Clause originally subject to clause (a) above, such Adopted Clause shall
automatically cease to be effective under this Contract, (y) in the case of a
More Favourable Clause originally subject to clauses (b) or (c) above, such
Adopted Clause shall automatically be deemed amended to conform to such Relaxed
More Favorable Clause; provided, however, that the relevant provisions of this
Contract shall not be deemed to be amended pursuant to this clause (y) to the
extent that any such amendment would render such provision less restrictive on
the Borrower or the Guarantor than such provision would have been had such
original Adopted Clause never been adopted (by reference or otherwise) into this
Contract. The Bank shall, upon the request of the Borrower, conclude an
amendment to this Contract which deletes or amends, as the case may be, the
relevant Adopted Clause.
This Article 7.04 shall not apply to:
(i)
any financial indebtedness incurred (x) from banks (other than multilateral
development banks/IFIs) or (y) in form of bonds issued by any member of the
Group, in each case in non-OECD countries by any member of the Group located and
incorporated in a non-OECD country; and

(ii)
upstream guarantees by Massey Ferguson Corp. and The GSI Group, LLC under the
AGCO Credit Agreement in the maximum aggregate amount of up to USD
1,155,000,000.



ARTICLE 8
Information


8.01    Information concerning the Borrower
The Borrower shall:
(a)
(i) deliver to the Bank each year within 1 (one) month after their publication
its unaudited annual report, balance sheet, profit and loss account certified by
its directors and, from time to time, such further information on its general
financial situation as the Bank may reasonably require and (ii) deliver and/or
procure that the Guarantor delivers to the Bank financial statements pursuant to
Article 4.02(a) of the Guarantee Agreement together with a Compliance
Certificate, in form and substance satisfactory to the Bank, signed by
authorised representatives of the Borrower and the Guarantor confirming
compliance with the financial covenants pursuant to Article 6.06A of this
Contract and Article 5.14 of the Guarantee Agreement (including evidence of such
compliance and related calculations) and including necessary information for
determining the applicable Margin; and

(b)
inform the Bank immediately of:

(i)
any material alteration to its constitutional documents after the date of this
Contract;

(ii)
any fact which obliges the Borrower, the Guarantor or any other member of the
Group to prepay any financial indebtedness in the amount in excess of USD
50,000,000 in the aggregate or any EU funding, except when such prepayment is
(A) made by the Borrower, the Guarantor or any other member of the Group on a
voluntary basis or when early redemption at the discretion of the Borrower, the
Guarantor or any other member of the Group, as issuers, was originally foreseen
in the documentation of the relevant capital markets instrument or (B) the
result of the sale or other disposition of assets which secure such
indebtedness;


34

--------------------------------------------------------------------------------




(iii)
any event or decision that constitutes or may result in a Prepayment Event;

(iv)
any intention on its part, or that of the Guarantor or any Subsidiary, to
create, incur, assume or suffer to exist any Lien on or with respect to any of
its properties of any character, or those of the Guarantor or any Subsidiary, in
favour of a third party, save for Permitted Liens;

(v)
any intention on its part, or that of the Guarantor or any Subsidiary, to
relinquish ownership of any material component of the Project, save as permitted
pursuant to this Contract;

(vi)
any fact or event that is reasonably likely to prevent the substantial
fulfilment of any obligation of the Borrower under this Contract;

(vii)
any event listed in Article 10.01 having occurred or being imminent;

(viii)
any event or decision that constitutes or may result in an event described in
Article 6.02, other than those described in Article 6.02(b);

(ix)
any Merger Event;

(x)
any litigation, arbitration, administrative proceedings or investigation, which
is current, threatened or pending, which might reasonably be expected to result
in a Material Adverse Change;

(xi)
any investigation concerning the integrity of any member of the Borrower’s board
of managing directors; and

(xii)
to the extent permitted by law, any material litigation, arbitration,
administrative proceedings or investigation carried out by a court,
administration or similar public authority, which, to the best of its knowledge
and belief, is current, imminent or pending against the Borrower or any of its
controlling entities or any member of the Borrower’s board of managing directors
in connection with a Criminal Offence related to the Loan or the Project.



ARTICLE 9
Charges and expenses


9.01    Taxes, duties and fees
The Borrower shall pay all taxes, duties, fees and other impositions of
whatsoever nature, including stamp duty and registration fees, arising out of
the execution or implementation of this Contract or any related document and the
creation, perfection, registration or enforcement of any security for the Loan
to the extent applicable.
The Borrower shall pay all principal, interest, indemnities and other amounts
due under this Contract gross without any withholding or deduction of any
national or local impositions whatsoever required by law or an agreement with a
governmental authority or otherwise; provided that, if the Borrower is obliged
to make any such withholding or deduction, it will gross up the payment to the
Bank so that after deduction, the net amount received by the Bank is equivalent
to the sum due.
If requested by the Borrower, the Bank shall provide the Borrower with a
completed U.S. Internal Revenue Service Form W-8BEN-E.
9.02    Other charges
The Borrower shall bear all charges and expenses, including professional,
banking or exchange charges, incurred in connection with the preparation,
execution, implementation, enforcement and termination of this Contract or any
related document, any amendment, supplement or waiver in respect of this
Contract or any related document, and the amendment, creation, management,
enforcement and realisation of any security for the Loan.

35

--------------------------------------------------------------------------------






9.03
Increased costs, indemnity and set-off

(a)
The Borrower shall pay to the Bank any costs or expenses incurred or suffered by
the Bank as a consequence of the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
compliance with any law or regulation after the date of this Contract in
accordance with which (i) the Bank is obliged to incur additional costs in order
to fund or perform its obligations under this Contract or (ii) any amount owed
by the Borrower to the Bank under this Contract or the financial income
resulting from the granting of the Credit or the Loan by the Bank to the
Borrower is reduced or eliminated.

(b)
Without prejudice to any other rights of the Bank under this Contract or any
applicable law, the Borrower shall indemnify and hold the Bank harmless from and
against any loss incurred as a result of any full or partial discharge of the
Borrower’s obligations under this Contract that takes place in a manner other
than as expressly provided for in this Contract.

(c)
The Bank may set off any matured obligation due from the Borrower under this
Contract (to the extent beneficially owned by the Bank) against any obligation
(whether or not matured) owed by the Bank to the Borrower regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Bank may convert either obligation
at a market rate of exchange in its usual course of business for the purpose of
the set-off.



ARTICLE 10
Events of default


10.01    Right to demand repayment
The Borrower shall repay all or part of the Loan (as requested by the Bank)
forthwith, together with accrued interest and all other accrued or outstanding
amounts under this Contract, upon written demand being made by the Bank in
accordance with the following provisions.
10.01A    Immediate demand
The Bank may make such demand immediately:
(a)
if the Borrower does not pay on the due date any amount payable pursuant to this
Contract at the place and in the currency in which it is expressed to be
payable, unless (i) its failure to pay is caused by an administrative or
technical error or a Disruption Event and (ii) payment is made within 3 (three)
Business Days of its due date;

(b)
if any information or document given to the Bank by or on behalf of the Borrower
or the Guarantor or any representation, warranty or statement made or deemed to
be made by the Borrower or the Guarantor in or pursuant to this Contract or the
Guarantee Agreement is, or proves to have been, incorrect, incomplete or
misleading in any material respect;


36

--------------------------------------------------------------------------------




(c)
if the Borrower or the Guarantor or any other member of the Group shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Indebtedness, if such Indebtedness is outstanding in a principal
or notional amount of at least USD 50,000,000 in the aggregate (but excluding
Indebtedness outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or otherwise to cause, or to
permit the holder thereof to cause, such Indebtedness to mature; or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof;

(d)
if the Borrower or the Guarantor or any other member of the Group is generally
unable to pay its debts as they fall due, or suspends its debts, or makes or
seeks to make a composition with its creditors;

(e)
if any corporate action, legal proceedings or other procedure or step is taken
in relation to the suspension of payments, a moratorium of any indebtedness,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) or an order is made or an effective
resolution is passed for the winding up of the Borrower or the Guarantor or any
other member of the Group, or if the Borrower or the Guarantor or any other
member of the Group takes steps towards a substantial reduction in its capital,
is declared insolvent or ceases or resolves to cease to carry on the whole or
any substantial part of its business or activities;

(f)
if an encumbrancer takes possession of, or a receiver, trustee in bankruptcy,
liquidator, administrator, administrative receiver or similar officer is
appointed, whether by a court of competent jurisdiction or by any competent
administrative authority or by any person, of or over any part of the business
or assets of the Borrower or the Guarantor or any other member of the Group or
any property forming part of the Project;

(g)
if the Borrower or the Guarantor or any other member of the Group defaults in
the performance of any obligation in respect of any other loan granted by the
Bank or financial instrument entered into with the Bank;

(h)
if any distress, execution, sequestration, attachment or other process is levied
or enforced upon the property of the Borrower or the Guarantor or any other
member of the Group or any property forming part of the Project and is not
discharged or stayed within 14 (fourteen) days;

(i)
if (x) it is or becomes unlawful for the Borrower or the Guarantor to perform
any of its obligations under this Contract or the Guarantee Agreement; or (y)
this Contract or the Guarantee Agreement is not effective in accordance with its
terms or is alleged by the Borrower or the Guarantor to be ineffective in
accordance with its terms; or

(j)
if a notice under Article 36 Tax Collection Act (Invorderingswet 1990) has been
given by any member of the Group.

10.01B    Demand after notice to remedy
The Bank may also make such demand if:
(a)
the Borrower fails to comply with any obligation under this Contract not being
an obligation mentioned in Article 10.01A or the Guarantor fails to comply with
any obligation under the Guarantee Agreement; or


37

--------------------------------------------------------------------------------




(b)
any fact stated in the Recitals materially alters and is not materially restored
and the alteration either prejudices the interests of the Bank as lender to the
Borrower or adversely affects the implementation or operation of the Project,

unless the non-compliance or circumstance giving rise to the non-compliance is
capable of remedy and is remedied to the satisfaction of the Bank within 20
(twenty) Business Days from a notice served by the Bank on the Borrower or the
Guarantor.
10.02    Other rights at law
Article 10.01 shall not restrict any other right of the Bank at law to require
prepayment of the Loan.
10.03    Indemnity
10.03A    Fixed Rate Tranches
In case of demand under Article 10.01 in respect of any Fixed Rate Tranche, the
Borrower shall pay to the Bank the amount demanded together with the Prepayment
Indemnity on any amount of principal due to be prepaid. Such Prepayment
Indemnity shall accrue from the due date for payment specified in the Bank’s
notice of demand and be calculated on the basis that prepayment is effected on
the date so specified.
10.03B    Floating Rate Tranches
In case of demand under Article 10.01 in respect of any Floating Rate Tranche,
the Borrower shall pay to the Bank the amount demanded together with a sum equal
to the present value of 0.15% (fifteen basis points) per annum calculated and
accruing on the amount of principal due to be prepaid in the same manner as
interest would have been calculated and would have accrued, if that amount had
remained outstanding according to the original amortisation schedule of the
Tranche until the Maturity Date.
The value shall be calculated at a discount rate equal to the Redeployment Rate
applied as of each relevant Payment Date. 
10.03C    General
Amounts due by the Borrower pursuant to this Article 10.03 shall be payable on
the date of prepayment specified in the Bank’s demand.
10.04    Non-waiver
No failure or delay or single or partial exercise by the Bank in exercising any
of its rights or remedies under this Contract shall be construed as a waiver of
such right or remedy. The rights and remedies provided in this Contract are
cumulative and not exclusive of any rights or remedies provided by law.


ARTICLE 11
Law and jurisdiction


11.01    Governing law
This Contract, and any non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English law.
11.02    Jurisdiction
The English courts have exclusive jurisdiction to settle any dispute in
connection with this Contract.
The parties agree that English courts are the most appropriate and convenient
courts to settle any such dispute in connection with this Contract.
References in this Article 11.02 to a dispute in connection with this Contract
include any dispute as to the existence, validity or termination of this
Contract.

38

--------------------------------------------------------------------------------






11.03
Forum conveniens and enforcement abroad



The Borrower:
(a)
waives any objection it may have to the English courts on grounds of
inconvenient forum or otherwise as regards proceedings in connection with this
Contract; and

(b)
agrees that a judgment or order of an English court in connection with this
Contract is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.



11.04
Agent of service



(a)
The Borrower hereby appoints AGCO Ltd., Abbey Park, Stoneleigh, Kenilworth, CV8
2TQ, UK as its agent for service of process under this Contract for service of
process in any proceedings before the English courts in connection with this
Contract.

(b)
If any person appointed as process agent under paragraph (a) above is unable for
any reason to so act or if such appointment is terminated for any reason, the
Borrower must immediately (and in any event within 15 (fifteen) days of the
event taking place) appoint another agent on terms acceptable to the Bank.
Failing this, the Bank may appoint another process agent for this purpose.

(c)
The Borrower agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

(d)
This Article 11.04 does not affect any other method of service allowed by law.

11.05
Place of performance

Unless otherwise specifically agreed by the Bank in writing, the place of
performance under this Contract shall be the seat of the Bank.
11.06    Evidence of sums due
In any legal action arising out of this Contract the certificate of the Bank as
to any amount or rate due to the Bank under this Contract shall in the absence
of manifest error be prima facie evidence of such amount or rate.
11.07    Amendments
Any amendment to this Contract shall be made in writing and shall be signed by
the parties hereto. Any amendment hereto shall not be effective between the
parties hereto, unless and until the Guarantor has consented to such amendment
in writing.


ARTICLE 12
Final clauses
12.01    Notices to either party
Notices and other communications given under this Contract addressed to either
party to this Contract shall be made to the address or facsimile number as set
out below, or to such other address or facsimile number as a party previously
notifies to the other in writing:
For the Bank
Attention: Ops - Central Europe Department
98-100 boulevard Konrad Adenauer
L-2950 Luxembourg


Facsimile no.: +352 4379 67197
For the Borrower


Attention: Finance Department
 
 


39

--------------------------------------------------------------------------------






 
AGCO International Holdings B.V.
Horsterweg 66a
5971 NG Grubbenvorst
 
The Netherlands


Facsimile no.: +31 773 270 202
 
 
Copies to the Guarantor
Attention: Treasurer
AGCO Corporation
4205 River Green Parkway
Duluth, GA 30096
United States of America
Facsimile no.: +1 770 813 6070



12.02    Form of notice
Any notice or other communication given under this Contract must be in writing.
Notices and other communications, for which fixed periods are laid down in this
Contract or which themselves fix periods binding on the addressee, may be made
by hand delivery, registered letter or facsimile. Such notices and
communications shall be deemed to have been received by the other party on the
date of delivery in relation to a hand-delivered or registered letter or on
receipt of transmission in relation to a facsimile.
Other notices and communications may be made by hand delivery, registered letter
or facsimile or, to the extent agreed by the parties by written agreement, by
email or other electronic communication.
Without affecting the validity of any notice delivered by facsimile according to
the paragraphs above, a copy of each notice delivered by facsimile shall also be
sent by letter to the relevant party on the next following Business Day at the
latest.
Notices issued by the Borrower pursuant to any provision of this Contract shall,
where required by the Bank, be delivered to the Bank together with satisfactory
evidence of the authority of the person or persons authorised to sign such
notice on behalf of the Borrower and the authenticated specimen signature of
such person or persons.
12.03    Contracts (Rights of Third Parties) Act 1999
A person who is not a party to this Contract may not enforce or enjoy the
benefit of any of its terms under the Contracts (Rights of Third Parties) Act
1999 and, except as provided under the Guarantee Agreement, the consent of any
third party is not required for any variation (including any release or
compromise of any liability) or termination of this Contract.
12.04    Entire agreement
The Finance Documents constitute the entire agreement between the Parties in
relation to matters set out herein and supersede any previous agreements,
whether express or implied, in relation thereto.
For the purposes of this Article:
(a)
“Finance Documents” means this Contract and the Guarantee Agreement; and

(b)
“Parties” means the Borrower, the Guarantor and the Bank.

12.05    Partial invalidity
If, at any time, any provision of this Contract is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

40

--------------------------------------------------------------------------------






12.06    Changes to the Borrower
The Borrower may not assign any of its rights or transfer any of its rights or
obligations under this Contract, unless with the prior written consent of the
Bank.


12.07    Recitals, Schedules and Annexes
The Recitals and following Schedules form part of this Contract:
Schedule A
Technical Description
Schedule B
Definitions of EURIBOR and LIBOR
Schedule C
Forms for the Borrower and the Guarantor
Schedule D
Form of the Guarantee Agreement
Schedule E
Form of Compliance Certificate



The following Annex is attached hereto:
Annex I
Borrower’s resolutions of the board of managing directors and the sole
shareholder, the extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of the Borrower and authorisation of signatories





IN WITNESS WHEREOF the parties hereto have caused this Contract to be executed
in 4 (four) originals in the English language and have respectively caused Ms
Dita Sole, Legal Counsel, on behalf of the Bank, and Mr. P Huijsmans, and Mr. G
Rollinson, on behalf of the Borrower, to initial each page of this Contract on
their behalf.


Grubbenvorst, 18 December 2014
Luxembourg, 18 December 2014


Signed for and on behalf of
EUROPEAN INVESTMENT BANK
Signed for and on behalf of
AGCO International Holdings B.V.
/s/ E. Kamenitzer
/s/ W. Jardet
/s/ P. Huijsmans
/s/ G. Rollinson
E. Kamenitzer
Head of Division
W. Jardet
Head of Division
P. Huijsmans
Authorized Representative
G. Rollinson
Authorized Representative


41

--------------------------------------------------------------------------------




Schedule A


Technical Description


Purpose, Location
The Project concerns the Group’s RDI expenditures related to agricultural
tractors and engines. The main Project component aims at developing technical
solutions to comply with new legislation requirements, namely reduction of
exhaust emissions, reduction of operator and bystander noise levels, reduction
of operator exposure to vibrations during operations as well as numerous future
safety-related items linked to the vehicles’ homologation. The RDI activities
will be carried out in the Group’s existing EU-based R&D facilities:
(i) Marktoberdorf, Germany (Fendt, tractors from 50 to 390 HP);
(ii) Beauvais, France (Massey Ferguson, tractors from 70 to 400 HP);
(iii) Suolahti, Finland (Valtra, tractors from 70 to 215 HP);
(iv) Linnavuori, Finland (AGCO Power, engines).


Description
The main sub-projects included in the Project are as follows:(i) Marktoberdorf,
Ger


(i) Marktoberdorf, Germany
 
 
 
 
Project name
Project description
Deliverables
X217
New emission technology in order to meet COMIIIB (Tier 4 interim) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 interim requirements
X315
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
 
New driver place, new hydraulic concept, new features
Increase the overall efficiency of the machine
 
Capability for bigger tyres
Increase scope of application
X320
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine with increased horse power
Increase engine efficiency (fuel)
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
X515
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
X520
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
X719
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine and implementation of new CVT generation (TA190)
Increase fuel (energy) efficiency
 
Improved/extended automation of driver place
Increase operator respectively overall machine efficiency
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
 
Tyre pressure control system
Increase fuel efficiency (on- & off-road)
 
 
 




42

--------------------------------------------------------------------------------






X820
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
X918
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine and implementation of new CVT generation (TA300)
Increase fuel (energy) efficiency
 
New hydraulic concept
Increase fuel efficiency
X1015
New model range in the range 400 - 500 HP, mainly used for heavy pulling but
also maintaining the Fendt-specific all-round capability like for transport etc
Provide efficient Fendt Technology in a new model range
 
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
X1019
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
SPFH
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New Model Katana 45
Provide efficient Fendt Technology in a new model range
 
New Technology NIR-Sensor
Mixture measurement for efficiency in harvesting and further processing
TA190
Module Development of new CVT generation
Increase fuel (energy) efficiency
TA300
Module Development of new CVT generation
Increase fuel (energy) efficiency
TA - MT 700
Module Development of new CVT generation for track tractors
Provide fuel efficient technology to track tractors
TA - MT 800
Module Development of new CVT generation for track tractors
Provide fuel efficient technology to track tractors
Section Control
Module Development for automatic switching of sections of an implement based on
GPS position and desired degree of overlap
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
CEA Guide
Module Development of automatic guidance system
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
Research projects - Robotics
MARS
SMART-E
Increase efficiency of material usage (fertilizer, pesticide, seeds, fuel, etc.)
and Resources

(ii) Beauvais, France
(ii) Beauvais, France
 
 
 
Project name
Project description
Deliverables
Reliability
All engineering efforts to cover current product maintenance and reliability
improvement. New features requested by product
 


43

--------------------------------------------------------------------------------






 
management during serial production
 
SRT1 4 cylinder T4 final
Due to emission legislation Tier 4 final has to be implemented onto the big 4cyl
tractors
MF/Challenger/Iseki up to 130kW New CVT installation bringing additional lift
capacity and new hydraulic installation
New 6700 range T4F compliant
New hydraulic installation with new features. New CVT with new features
ERT 4 cylinders T4 final
Due to emission legislation Tier 4 final has to be implemented onto the small
4cyl tractors MF/Iseki up to 95kW
New 5700 range 4cyl T4F compliant
New hydraulic installation with new features
ERT1 4 cylinders T4 final
Due to emission legislation Tier 4 final has to be implemented onto the small
4cyl tractors MF up to 80kW. New hydraulic installation. HP increase
New 5700 range 4cyl T4F compliant
New hydraulic installation with new features. New front axle suspension.
Max horse power increase
SRT2 6 cylinders T5
Due to emission legislation Tier 5 has to be implemented onto the 6cyl tractors.
In addition the new range has to be compliant with the mother regulation (incl.
ABS compatibility)
New range of transmissions and engines. New cab and hood design
 

(iii) Suolahti, Finland


(iii) Suolahti, Finland
 
 
 
 
Project name
Project description
Deliverables
Tier 4 Final
Engine series (56<P<365kW) designed to meet Tier IV Final emission legislation
Fulfil Tier IV final emission requirement (engine development, testing,
validation and application work)
AP 3000
New base engine series designed to meet Tier V Final emission legislation
(56<P<250 kW)
As an integration with EAT system AP300 series is designed to meet Tier V
requirement, low cost, Low total cost of ownership, superior performance, good
durability
Big bore
New base engine series designed to meet Tier V Final emission legislation
(184<P<405kW)
As an integration with EAT system BB upgrade series is designed to meet Tier V
requirement, superior total cost of ownership, superior performance, superior
durability
Engine After Treatment (including StageV)
New after treatment system designed for following engine platforms: current Tier
4 Final, New AP3000, New Big Bore upgrade and Eco platform
Fulfil Tier V final emission requirement together with base engine technology,
to develop simple and reliable Diesel Particulate Filter system
















44

--------------------------------------------------------------------------------




iv) Linnavuori, Finland
(iv) Linnavuori, Finland
 
 
 
Project name
Project description
Deliverables
Tier IV final emissions, Cab Phase 11 (VT11)
Tier 4 Final 6-cyl (66 and 74 Engines)
To meet Tier IV final requirement
150 - 235 HP
SOP Q4 2014
New Cab, New design of front end, Product range shift up to T234
 
New hydraulic options, LS with mechanical spool valves
 
3 speed PTO, New transmission control interface
 
Tier IV final emissions, Cab Phase 11 (VN12a)
Tier4 Final 3- and 4-cyl (33, 44 and 49 Engines)
To meet Tier IV final requirement
90 - 180 HP
SOP Q3 2015 (VN12a 4 cyl)
New outlook, design aligned with VT11
SOP Q2 2016 (VN12b 3 cyl)
3 PS replaced with 5 PS
 
3 cylinder common pilot project (VN12b)
Introduce CM08 Phase 2 cabin version in Small N-series (carry over from VN12a)
Gradually replace all N3 models during 2015-2016
Introduce optional 3-speed rear PTO (carry over from VN12a and VT11)
VN12b will be AGCO pilot project for common front-end design. It will be done
jointly with MF Z19A project
Robotized creeper and GSPTO (carry over from VN12a and VT11)
 
Change EGR technology to SCR Only
 
Next generation A, (VA13)
Global AGCO project will deliver also Valtra models as a new A-series
SOP Q4 2016
Replacement for existing A3-series
 
70 - 130 HP
 
Valtra brand specific cab
 
New design of front end
 
N, T and S range (VT16 and VS16, CEA)
Modernization of user interface
SOP Q1 / 2017
Meet EU Tractor mother regulations
 
AGCO common electric architecture
 
AGCO global S-platform (volume)
Stage 5 4-cyl
SOP Q3 / 2019
AGCO global M-platform (volume)
Stage 5 6-cyl
SOP Q1 / 2019
Research and advance engineering
Betra
 




45

--------------------------------------------------------------------------------




Reliability
Engineering efforts to cover current product maintenance and reliability
improvement
 



Calendar
The Project will be carried out in the period 1 January 2015 - 31 December 2018.



46

--------------------------------------------------------------------------------




Schedule B


Definitions of EURIBOR and LIBOR


A.    EURIBOR
“EURIBOR” means:
(a)
in respect of a relevant period of less than one month, the Screen Rate (as
defined below) for a term of one month;

(b)
in respect of a relevant period of one or more months for which a Screen Rate is
available, the applicable Screen Rate for a term for the corresponding number of
months; and

(c)
in respect of a relevant period of more than one month for which a Screen Rate
is not available, the rate resulting from a linear interpolation by reference to
two Screen Rates, one of which is applicable for a period next shorter and the
other for a period next longer than the length of the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”).
For the purposes of paragraphs (b) and (c) above, “available” means the rates,
for given maturities, that are calculated and published by Global Rate Set
Systems Ltd (GRSS), or such other service provider selected by the European
Money Markets Institute (EMMI), under the sponsorship of EMMI and EURIBOR ACI,
or any successor to that function of EMMI and EURIBOR ACI as determined by the
Bank.
“Screen Rate” means the rate of interest for deposits in EUR for the relevant
period as published at 11h00, Brussels time, or at a later time acceptable to
the Bank on the day (the “Reset Date”) which falls 2 (two) Relevant Business
Days prior to the first day of the relevant period, on Reuters page EURIBOR 01
or its successor page or, failing which, by any other means of publication
chosen for this purpose by the Bank.
If such Screen Rate is not so published, the Bank shall request the principal
euro-zone offices of four major banks in the euro-zone, selected by the Bank, to
quote the rate at which EUR deposits in a comparable amount are offered by each
of them as at approximately 11h00, Brussels time, on the Reset Date to prime
banks in the euro-zone interbank market for a period equal to the Representative
Period. If at least 2 (two) quotations are provided, the rate for that Reset
Date will be the arithmetic mean of the quotations.
If fewer than 2 (two) quotations are provided as requested, the rate for that
Reset Date will be the arithmetic mean of the rates quoted by major banks in the
euro-zone, selected by the Bank, at approximately 11h00, Brussels time, on the
day which falls 2 (two) Relevant Business Days after the Reset Date, for loans
in EUR in a comparable amount to leading European Banks for a period equal to
the Representative Period.
If the rate resulting from the above is below zero, EURIBOR will be deemed to be
zero.
If no rate is available as provided above, EURIBOR shall be the rate (expressed
as a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.
B.    LIBOR USD
“LIBOR” means, in respect of USD:
(a)
in respect of a relevant period of less than one month, the Screen Rate for a
term of one month;

(b)
in respect of a relevant period of one or more months for which a Screen Rate is
available, the applicable Screen Rate for a term for the corresponding number of
months; and


47

--------------------------------------------------------------------------------




(c)
in respect of a relevant period of more than one month for which a Screen Rate
is not available, the rate resulting from a linear interpolation by reference to
two Screen Rates, one of which is applicable for a period next shorter and the
other for a period next longer than the length of the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”).
For the purposes of paragraphs (b) and (c) above, “available” means “calculated
and published” under the aegis of the ICE Benchmark Administration Limited (or
any successor to that function of the ICE Benchmark Administration Limited as
determined by the Bank) for given maturities.
“Screen Rate” means the rate of interest for deposits in USD for the relevant
period as set by the ICE Benchmark Administration Limited (or any successor to
that function of the ICE Benchmark Administration Limited as determined by the
Bank) and released by financial news providers at 11h00, London time, or at a
later time acceptable to the Bank on the day (the “Reset Date”) which falls 2
(two) London Business Days prior to the first day of the relevant period.
If such Screen Rate is not so released by any financial news provider acceptable
to the Bank, the Bank shall request the principal London offices of 4 (four)
major banks in the London interbank market selected by the Bank to quote the
rate at which USD deposits in a comparable amount are offered by each of them at
approximately 11h00, London time, on the Reset Date, to prime banks in the
London interbank market for a period equal to the Representative Period. If at
least 2 (two) such quotations are provided, the rate will be the arithmetic mean
of the quotations provided.
If fewer than 2 (two) quotations are provided as requested, the Bank shall
request the principal New York City offices of 4 (four) major banks in the New
York City interbank market, selected by the Bank, to quote the rate at which USD
deposits in a comparable amount are offered by each of them at approximately
11h00, New York City time, on the day falling 2 (two) New York Business Days
after the Reset Date, to prime banks in the European market for a period equal
to the Representative Period. If at least 2 (two) such quotations are provided,
the rate will be the arithmetic mean of the quotations provided.
If the rate resulting from the above is below zero, LIBOR will be deemed to be
zero.
If no rate is available as provided above, LIBOR shall be the rate (expressed as
a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.
C.    General
For the purposes of the foregoing definitions:
(a)
“London Business Day” means a day on which banks are open for normal business in
London and “New York Business Day” means a day on which banks are open for
normal business in New York.

(b)
All percentages resulting from any calculations referred to in this Schedule
will be rounded, if necessary, to the nearest one hundred-thousandth of a
percentage point, with halves being rounded up.

(c)
The Bank shall inform the Borrower without delay of the quotations received by
the Bank.

(d)
If any of the foregoing provisions becomes inconsistent with provisions adopted
under the aegis of EMMI and EURIBOR ACI (or any successor to that function of
EMMI and EURIBOR ACI as determined by the Bank) or of the ICE Benchmark
Administration Limited (or any successor to that function of the ICE Benchmark
Administration Limited as determined by the Bank) in respect of LIBOR, the Bank
may by notice to the Borrower amend the provision to bring it into line with
such other provisions.


48

--------------------------------------------------------------------------------




Schedule C


Forms for the Borrower and the Guarantor
C.1 Form of Disbursement Request (Article 1.02B)
[On the Borrower’s letterhead]
Disbursement Request - AGCO R&D
 
Date:

Please proceed with the following disbursement:
Loan Name (*):
AGCO R&D
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Date (*):
 
 
Contract FI number:
31.593
 
 
 
 
 
 
Currency & amount requested
 
Proposed disbursement date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Currency
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
I N T E R E S T
Int. rate basis (Art. 3.01)
 
 
Reserved for the Bank
(contract currency)
 
 
 
 
 
 
 
 
 
 
 
 
Rate (% or Spread) 
OR (please indicate only ONE)
Maximum Rate (% or Maximum Spread) If the Borrower does not specify an interest
rate or Spread here, the Borrower will be deemed to have agreed to the interest
rate or Spread subsequently provided by the Bank in the Disbursement Notice, in
accordance with Article 1.02C(c). 
‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑
 
Total Credit Amount:
 
 
 
 
 




 
 
 
 
 
 
 
 
Frequency (Art. 3.01)
Annual
Semi-annual
Quarterly
 
Disbursed to date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Payment Dates (Art. 5)
 
 
Balance for disbursement:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current disbursement:
 
 
 
 
 
C A P I T A L
Repayment frequency
Annual
Semi-annual
Quarterly
 
Balance after disbursement:
 
 
 
 
 




 
 
 
 
 
 
 
 
Repayment methodology
(Art. 4.01)
Equal instalments
Constant annuities
Single instalment
 
Disbursement deadline:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
First repayment date
 
 
Max. number of disbursements:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Maturity Date
 
 
Minimum Tranche size:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total allocations to date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Conditions precedent:
Yes / No
 
 
 
 



1 If the Borrower does not specify an interest rate or Spread here, the Borrower
will be deemed to have agreed to the interest rate or Spread subsequently
provided by the Bank in the Disbursement Notice, in accordance with Article
1.02C(c). 



49

--------------------------------------------------------------------------------




Borrower's account to be credited:    
Acc. N: …………………………………………………………………………………………….


(please provide IBAN format in case of disbursements in EUR, or appropriate
format for the relevant currency)


Bank name, address: …………………………………………………………………………
Please transmit information relevant to:    
Borrower's authorised name(s) and signature(s):









50

--------------------------------------------------------------------------------




C.2 Form of certificate from the Borrower (Article 1.04B)
[On the Borrower’s letterhead]
To:
European Investment Bank

From:
AGCO International Holdings B.V.

Date:
<>

Subject:
Finance contract between European Investment Bank and AGCO International
Holdings B.V. dated <> (the “Finance Contract”)

FI number 31.593    Serapis number 2011 0159
______________________________________________________________________


Dear Sirs,
Terms defined in the Finance Contract have the same meaning when used in this
letter.
For the purposes of Article 1.04 of the Finance Contract, we hereby certify to
you as follows:
(a)
no Prepayment Event has occurred and is continuing unremedied or unwaived;

(b)
no Lien of the type prohibited under Article 7.02 has been created or is in
existence;

(c)
no event or circumstance which constitutes or would with the passage of time or
giving of notice under the Finance Contract constitute an Event of Default has
occurred and is continuing unremedied or unwaived;

(d)
no litigation, arbitration, administrative proceedings or investigation is
current or to our knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting any
unsatisfied judgement or award which has resulted or is reasonably likely to
result in a Material Adverse Change;

(e)
the representations and warranties to be made or repeated by us under Article
6.07 are true in all material respects;

(f)
no Material Adverse Change has occurred; [and]

(g)
no event of the type prohibited under Article 6.02 or of which we are required
to inform you under Article 6.05 has occurred; [and]

(h)
[we have obtained all necessary consents, authorisations, licences or approvals
of governmental or public bodies or authorities required in connection with the
Finance Contract.] / [no consents, authorisations, licenses or approvals of
governmental or public bodies or authorities are required in connection with the
Finance Contract.]



Yours faithfully,




For and on behalf of AGCO International Holdings B.V.
Date:    

51

--------------------------------------------------------------------------------




C.3 Form of certificate from the Guarantor (Article 1.04B)
[On the Guarantor’s letterhead]
To:
European Investment Bank

From:
AGCO Corporation

Date:
<>

Subject:
Finance contract between European Investment Bank and AGCO International
Holdings B.V. dated <> (the “Finance Contract”), and Deed of Guarantee and
Indemnity between European Investment Bank and AGCO Corporation dated <> (the
“Guarantee Agreement”)

FI number 31.593    Serapis number 2011 0159
______________________________________________________________________
Dear Sirs,
Terms defined in the Finance Contract and the Guarantee Agreement have the same
meaning when used in this letter.
For the purposes of Article 1.04 of the Finance Contract, we hereby certify to
you as follows:
(a)
no Prepayment Event has occurred and is continuing unremedied or unwaived;

(b)
no Lien of the type prohibited under Article 7.02 of the Finance Contract and
under Article 6.01 of the Guarantee Agreement has been created or is in
existence;

(c)
there has been no material change to any aspect of the Project or in respect of
which we are obliged to report under Article 4.01 of the Guarantee Agreement,
save as previously communicated by us;

(d)
we have sufficient funds available to ensure the timely completion and
implementation of the Project in accordance with Schedule A.1 of the Guarantee
Agreement;

(e)
no event or circumstance which constitutes or would with the passage of time or
giving of notice under the Finance Contract constitute an Event of Default has
occurred and is continuing unremedied or unwaived;

(f)
the representations and warranties to be made or repeated by us under Article
2.09 of the Guarantee Agreement are true in all material respects;

(g)
no litigation, arbitration, administrative proceedings or investigation is
current or to our knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting against
us or any of our Subsidiaries any unsatisfied judgement or award which has
resulted or is reasonably likely to result in a Material Adverse Change;

(h)
no Material Adverse Change has occurred;

(i)
no event of the type prohibited under Article 6.02 of the Finance Contract or of
which the Borrower is required to inform you under Article 6.05 of the Finance
Contract has occurred; and

(j)
no event of the type prohibited under Article 5.06 of the Guarantee Agreement or
of which we are required to inform you under Article 5.09 of the Guarantee
Agreement has occurred.


52

--------------------------------------------------------------------------------






Yours faithfully,


For and on behalf of AGCO Corporation


Date:    



53

--------------------------------------------------------------------------------




Schedule D


Form of the Guarantee Agreement





54

--------------------------------------------------------------------------------




 
FI N° 31.593 (DE)
Serapis N° 2011 0159











______________________________________________________________________________








AGCO R&D




______________________________________________________________________________












DEED OF GUARANTEE AND INDEMNITY






between






EUROPEAN INVESTMENT BANK






and






AGCO CORPORATION














___ December 2014



--------------------------------------------------------------------------------








THIS DEED OF GUARANTEE AND INDEMNITY IS DATED ___ DECEMBER 2014 AND MADE
BETWEEN:














The European Investment Bank, having its seat at 98-100, boulevard Konrad
Adenauer, Luxembourg L-2950, Luxembourg, represented by Ms Elina Kamenitzer,
Head of Division, and Ms Wiebke Jardet, Head of Division,






hereinafter referred to as: the “Bank”




of the first part, and










AGCO Corporation, a company incorporated in Delaware, United States of America,
having its registered office at 4205 River Green Parkway, Duluth, GA 30096,
United States of America, represented by Mr Andrew H. Beck, Senior Vice
President and CFO, and Mr David K. Williams, Vice President and Treasurer,




hereinafter referred to as: the “Guarantor”




of the second part.

2

--------------------------------------------------------------------------------






WHEREAS:


1.
The Guarantor has stated that its group is undertaking an investment programme
in Germany, Finland and France concerning the research and development related
to agricultural tractors and engines in the period 2015-2018 (the “Project”), as
more particularly described in the technical description set out in Schedule A.1
(the “Technical Description”).



2.
The Guarantor’s shares are listed on the New York Stock Exchange. As of the date
of this deed of guarantee and indemnity (the “Deed of Guarantee and Indemnity”),
the Guarantor has issued around 90 million shares.



3.
The total cost of the Project, as estimated by the Bank, is approximately EUR
408,900,000 (four hundred and eight million and nine hundred thousand euros), to
be partly financed by the Guarantor’s own funds and other external funds
available to the group.



4.
By a finance contract dated [] December 2014 (the “Finance Contract") between
the Bank and AGCO International Holdings B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands having its registered office at Horsterweg
66a, 5971NG Grubbenvorst, The Netherlands and registered with the trade register
of the commercial register of the Chamber of Commerce in The Netherlands under
number 12067080 (the “Borrower”), the Bank has agreed to establish in favour of
the Borrower a credit in an aggregate amount of up to EUR 200,000,000 (two
hundred million euros) or the equivalent thereof in USD (the “Credit”) to be
used by the Borrower for the financing of the Project.



5.
The obligations of the Bank under the Finance Contract and the disbursement of
funds thereunder are conditional upon, inter alia, the prior due execution and
delivery by the Guarantor of this Deed of Guarantee and Indemnity.



6.
The board of directors of the Guarantor is satisfied that the Guarantor is
entering into this Deed of Guarantee and Indemnity for the purposes of its
business and that its doing so benefits the Guarantor.



7.
The execution of this Deed of Guarantee and Indemnity is authorised by the board
of directors and certain designated officers of the Guarantor. A copy of the
secretary’s certificate from the Guarantor relating to such authorisation is set
out in Annex I to this Deed of Guarantee and Indemnity.



8.
The Guarantor and the Bank intend this Deed of Guarantee and Indemnity to take
effect as a deed.



9.
Accordingly, the Bank and the Guarantor have agreed to enter into this Deed of
Guarantee and Indemnity pursuant to which the Guarantor shall act as guarantor
of the Borrower’s financial obligations under and in connection with the Finance
Contract.



NOW THEREFORE it is hereby agreed as follows:

3

--------------------------------------------------------------------------------










ARTICLE 1
Finance Contract


1.01    Notice of the Finance Contract


The Guarantor acknowledges notice of the provisions of, and the transactions
contemplated by, the Finance Contract, a certified copy or original of which has
been delivered to it by the Borrower.


1.02    Defined terms


1.02A
Capitalised terms used but not defined in this Deed of Guarantee and Indemnity
have the meanings given to them in the Finance Contract.



1.02B
Any reference in this Deed of Guarantee and Indemnity to:



(a)
“tax” shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same); and



(b)
the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
established or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding up, reorganisation,
dissolution, administration, arrangement, adjustment, protection from creditors
or relief of debtors.



1.02C
Any reference in Articles 2.09(l), 4.01(c), 4.02(c)(xi), 4.03, 5.01, 5.04, 5.05
and 5.07 of, and Schedule A.1 to, this Deed of Guarantee and Indemnity to:



(a)
the “Group” shall be construed as, in addition to the Borrower, the Guarantor
and the Guarantor’s Material Subsidiaries, to also include AGCO GmbH, AGCO SAS,
Valtra Oy and AGCO Power Oy.



1.03    Other documents


1.03A
All definitions and provisions which are incorporated herein by reference to any
other document or agreement shall survive the expiry or termination of such
document or agreement and any repayment or payment of moneys by the Borrower,
any other obligor or other person thereunder. Any amendment, supplement,
restatement, novation or replacement to or of any such definition or provision
agreed between the parties (in accordance with the Finance Contract and this
Deed of Guarantee and Indemnity) to the relevant document or agreement and
approved by the Bank in writing shall apply for the purposes of this Deed of
Guarantee and Indemnity. Subject thereto, all such definitions and provisions
shall be construed by reference to the form of the relevant document or
agreement current at the date of this Deed of Guarantee and Indemnity.



1.03B
Subject to Article 1.03A above, any reference herein to any document or
agreement shall be construed as a reference to the same as from time to time
amended, supplemented, restated, novated or replaced in accordance with its
terms.



1.04    Statutes


Any reference in this Deed of Guarantee and Indemnity to a statute or statutory
provision shall, unless the contrary is indicated, be construed as a reference
to such statute or statutory provision as the same shall have been or may be
amended or re-enacted.

4

--------------------------------------------------------------------------------








1.05    Third party rights


Unless expressly provided to the contrary, a person who is not a party to this
Deed of Guarantee and Indemnity has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Deed of Guarantee and Indemnity.


The consent of any person who is not a party to this Deed of Guarantee and
Indemnity is not required to rescind or vary this Deed of Guarantee and
Indemnity.


1.06    Article, Schedule and Annex headings


References in this Deed of Guarantee and Indemnity to Articles, Recitals,
Schedules or Annexes are, save if explicitly stipulated otherwise, references
respectively to articles of, and recitals, schedules or annexes to, this Deed of
Guarantee and Indemnity. Article, Schedule and Annex headings are for ease of
reference only and shall not affect the construction of this Deed of Guarantee
and Indemnity.




ARTICLE 2
Guarantee


2.01
Payment



(a)
Immediate recourse guarantee



The Guarantor, as primary obligor, hereby irrevocably and unconditionally
guarantees to the Bank the due and punctual payment and performance of all
present and future obligations and liabilities of the Borrower to the Bank under
and in connection with the Finance Contract. The Guarantor undertakes that, if
the Borrower fails to pay any part of a Guaranteed Sum to the Bank, whether upon
the normal due date, upon acceleration or otherwise, the Guarantor shall
unconditionally, irrevocably and promptly pay that sum to the Bank on first
written demand, in the currency specified in the Finance Contract and to the
account specified in the demand, provided that the principal monies comprised in
the Guaranteed Sums shall consist of those monies disbursed and outstanding from
time to time under the Finance Contract and the Guarantor shall have no
liability in respect of such principal monies prior to their disbursement. This
Deed of Guarantee and Indemnity is an independent guarantee of payment when due
and not of collectibility.


For the purposes of this Deed of Guarantee and Indemnity, a "Guaranteed Sum"
means any principal, interest, commission, indemnity, charge, expense or any
other sum (in each case, whether actual or contingent, whether owed jointly or
severally and whether owed as principal or surety or in any other capacity) due
now or hereafter from the Borrower to the Bank under, pursuant to or in
connection with the Finance Contract and any other sum due from time to time now
or hereafter from the Borrower in connection with any advance or credit extended
pursuant to the Finance Contract which remains unpaid after the expiry of the
relevant grace periods provided under the Finance Contract.


Anything contained in this Deed of Guarantee and Indemnity to the contrary
notwithstanding, if any Fraudulent Transfer Law (as hereinafter defined) is
determined by a court of competent jurisdiction to be applicable to the
obligations of the Guarantor under this Deed of Guarantee and Indemnity, such
obligations of the Guarantor hereunder shall be limited to maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to

5

--------------------------------------------------------------------------------




avoidance as a fraudulent transfer or conveyance under Section 548 of the United
States Bankruptcy Code or any applicable provision of comparable state law
(collectively, the “Fraudulent Transfer Laws”).


(b)    Interest on sums demanded under this Deed of Guarantee and Indemnity
    
The Guarantor further agrees and undertakes unconditionally and irrevocably to
pay interest to the Bank at the rate specified in, and calculated under, Article
3.02 (Interest on overdue sums) of the Finance Contract on any sum demanded
under this Deed of Guarantee and Indemnity from its Due Date until its date of
receipt by the Bank.


For the purposes of this Deed of Guarantee and Indemnity, “Due Date” means, in
respect of any Guaranteed Sum, its due date for payment under this Deed of
Guarantee and Indemnity, being at the latest the second (2nd) Business Day from
the date of the demand made by the Bank with respect to such payment.


2.02
Waiver of defences



The obligations of the Guarantor under this Deed of Guarantee and Indemnity
shall not be impaired, discharged or affected by an act, omission, matter or
thing which, but for this Article 2.02, would reduce, release or prejudice any
of its obligations under Article 2 (without limitation and whether or not known
to it or the Bank) including:


(a)
any time, waiver or consent granted to, or composition with, the Guarantor, the
Borrower or other person;

(b)
the release of the Guarantor, the Borrower or any other person under the terms
of any composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Guarantor, the Borrower or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Guarantor, the Borrower or
any other person;

(e)
subject to Article 7, any amendment, novation, supplement, extension,
restatement (however fundamental and whether or not more onerous) or replacement
of the Finance Contract, this Deed of Guarantee and Indemnity or any other
document or security including without limitation any change in the purpose of,
any extension of or any increase in any facility or the addition of any new
facility under the Finance Contract, this Deed of Guarantee and Indemnity or
other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under the Finance Contract, this Deed of Guarantee and Indemnity or any other
document or security; or

(g)
any insolvency or similar proceedings.



2.03
Indemnity



As an original and independent continuing obligation, additional to and separate
from those set out in Articles 2.01 and 2.02 above, and without prejudice to the
validity or enforceability of those obligations, the Guarantor unconditionally
and irrevocably undertakes (as primary obligor and not merely as surety) that,
if any Guaranteed Sum should not be recoverable from the Guarantor under Article
2.01 above for whatever reason (including as a result of such Guaranteed Sum
being or becoming void, voidable, unenforceable or ineffective as against the
Borrower for any reason whatsoever), and whether or not the reason may have been
known to the Bank or any other person at any

6

--------------------------------------------------------------------------------




time, the Guarantor shall, upon first written demand by the Bank, and as if it
were a sole and independent obligor, compensate and hold harmless the Bank by
way of a full indemnity for all loss, cost or liability incurred by the Bank
resulting from the failure of the Borrower to make payment of any Guaranteed
Sums in the amount and currency provided for by or pursuant to the Finance
Contract, whether upon the normal due date, upon acceleration or otherwise.


2.04
Continuing guarantee



This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by the Borrower or the Guarantor under the Finance Contract or
this Deed of Guarantee and Indemnity, regardless of any intermediate payment or
discharge in whole or in part.


2.05
Reinstatement



If any discharge, release or arrangement (whether in respect of the obligations
of the Guarantor or the Borrower or any security for those obligations or
otherwise) is made by the Bank in whole or in part on the basis of any payment,
security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of the Guarantor will continue or be reinstated as if the
discharge, release or arrangement had not occurred.


2.06
Deferral of the Guarantor’s rights



Any claim which the Guarantor may have by way of contribution or indemnity
arising from any payment hereunder, shall, prior to the full and irrevocable
repayment of the Guaranteed Sums, be exercised by the Guarantor only if and to
the extent that the Bank so requires and in such manner and upon such terms as
the Bank may specify and the Guarantor shall hold any monies, rights or security
held or received by it as a result of the exercise of any such rights on behalf
of, and to the order of, the Bank for application in accordance with the terms
of this Deed of Guarantee and Indemnity as if such monies, rights or security
were held or received by the Bank under this Deed of Guarantee and Indemnity.


2.07    Additional security


The Guarantor’s obligations under this Deed of Guarantee and Indemnity are in
addition to and are not in any way prejudiced by any other guarantee or security
now or subsequently held by the Bank.


2.08
Application of payments



Any money received by the Bank in connection with this Deed of Guarantee and
Indemnity may be placed by the Bank to the credit of a suspense account with a
view to preserving the right of the Bank to prove for the whole of the claims
against the Borrower or may be applied by the Bank in or towards satisfaction of
such of the Guaranteed Sums as the Bank in its absolute discretion may from time
to time determine; provided, however, that if any such money, being freely
disposable by the Bank, is not applied towards satisfaction of the Guaranteed
Sums for which payment of the money was made hereunder, the Guarantor's
responsibility in respect of the Guaranteed Sums shall be discharged to the
extent of such payment.


2.09
Representations and warranties of the Guarantor



The Guarantor represents and warrants to the Bank that:

7

--------------------------------------------------------------------------------






(a)
it is duly incorporated and validly existing as a corporation under the laws of
the State of Delaware, United States of America, and it has power to carry on
its business as it is now being conducted and to own its property and other
assets;

(b)
it has the power to execute and deliver, and perform its obligations under, this
Deed of Guarantee and Indemnity and all necessary corporate, shareholder and
other action has been taken to authorise the execution, delivery and performance
of the same by it;

(c)
the board of directors of the Guarantor is satisfied that the Guarantor is
entering into this Deed of Guarantee and Indemnity for the purposes of its
business and that its doing so benefits the Guarantor;

(d)
this Deed of Guarantee and Indemnity constitutes its legally valid, binding and
enforceable obligations subject to any qualifications set out in the legal
opinions provided to the Bank pursuant to Article 1.04 of the Finance Contract;

(e)
the execution and delivery of, the performance of its obligations under and
compliance with the provisions of, this Deed of Guarantee and Indemnity do not
and will not:

(i)
contravene or conflict with any applicable law, statute, rule or regulation, or
any judgement, decree or permit to which it is subject;

(ii)
contravene or conflict with any agreement or other instrument binding upon it
which might reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Deed of Guarantee and Indemnity;
and

(iii)
contravene or conflict with any provision of its constitutional documents;

(f)
the latest available consolidated audited financial statements of the Guarantor
have been prepared in accordance with Applicable Accounting Standards and have
been approved by its auditors as representing a true and fair view of the
results of its operations for that year and accurately disclose or reserve, to
the extent required in accordance with Applicable Accounting Standards, against
all the liabilities (actual or contingent) of the Guarantor;

(g)
there has been no Material Adverse Change since 18 November 2014;

(h)
no event or circumstance which constitutes an event of default under Article
10.01 of the Finance Contract has occurred and is continuing unremedied or
unwaived;

(i)
no litigation, arbitration, administrative proceedings or investigation is
current or to its knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting against
it or any of its Subsidiaries any unsatisfied judgement or award which has
resulted or is reasonably likely to result in a Material Adverse Change;

(j)
it has obtained all necessary consents, authorisations, licences or approvals of
governmental or public bodies or authorities in connection with this Deed of
Guarantee and Indemnity, and in order to lawfully comply with its obligations
hereunder, and all such consents, authorisations, licences or approvals are in
full force and effect and admissible in evidence;

(k)
the Borrower, the Guarantor and any Subsidiary are in compliance with Article
6.01 of this Deed of Guarantee and Indemnity;

(l)
it is in compliance with Article 5.05(e) of this Deed of Guarantee and Indemnity
and to the best of its knowledge and belief (having made due and careful
enquiry) no material Environmental Claim has been commenced or is threatened
against it or any member of the Group in relation to the Project;

(m)
it will not be required to make any deduction or withholding from any payment it
may make under this Deed of Guarantee and Indemnity;

(n)
under the laws of its jurisdiction of incorporation, the claims of the Bank
against it under this Deed of Guarantee and Indemnity will rank at least pari
passu with the claims of all its other unsecured creditors save those whose
claims are preferred by reason of any bankruptcy, insolvency, liquidation or
other similar laws of general application;

(o)
under the laws of its jurisdiction of incorporation, it is not necessary that
this Deed of Guarantee and Indemnity be filed, recorded or enrolled with any
court or other


8

--------------------------------------------------------------------------------




authority in such jurisdiction (save for a filing with the U.S. Securities and
Exchange Commission, which shall be made by the Guarantor after the execution
and delivery of this Deed of Guarantee and Indemnity) or that any stamp,
registration or similar tax be paid on or in relation to this Deed of Guarantee
and Indemnity;
(p)
it has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding-up, dissolution, administration or
reorganisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of a material part
of its assets or revenues;

(q)
in any proceedings taken in its jurisdiction of incorporation in relation to
this Deed of Guarantee and Indemnity, the choice of English law as the governing
law of this Deed of Guarantee and Indemnity, the submission to the courts of
England and any judgment obtained in England will be recognised and enforced, in
each case subject to any qualifications set out in the legal opinions provided
to the Bank pursuant to Article 1.04 of the Finance Contract; and

(r)
it has obtained all consents, authorisations, licences or approvals of
governmental or public bodies or authorities in connection with its business
activities, except where the failure to have such consents, authorisations,
licences or approvals could not reasonably be expected to result in a Material
Adverse Change, and all such consents, authorisations, licences or approvals are
in full force and effect and admissible in evidence.



The representations and warranties set out above shall survive the execution of
this Deed of Guarantee and Indemnity and are deemed repeated on each
Disbursement Request, Disbursement Date and on each Payment Date under the
Finance Contract.


2.10
Covenants of the Guarantor



In addition and without prejudice to the covenants and undertakings made by the
Guarantor elsewhere in this Deed of Guarantee and Indemnity, the Guarantor
agrees that until all of the Guaranteed Sums have been fully, unconditionally
and irrevocably paid or discharged:


(a)
the Guarantor shall:



(i)
not seek to enforce any obligation owed to the Guarantor by the Borrower which
arises by virtue of the discharge by the Guarantor of its obligations hereunder;



(ii)
pay to the Bank all distributions in liquidation or otherwise received by it
from or for the account of the Borrower in respect of any obligation referred to
in sub-paragraph (i) above; the Bank shall apply such sums to reduce the
outstand-ing Guaranteed Sums in such sequence as it may decide;



(iii)
not exercise any claim for payment against the Borrower or right of subrogation
in either case as a result of any payment hereunder to the rights of the Bank
under the Finance Contract or any security granted in connection therewith;



(iv)
not bring legal or other proceedings for an order requiring the Borrower to make
any payment or perform any obligation in respect of which the Guarantor has
given a guarantee, undertaking or indemnity under this Deed of Guarantee and
Indemnity; and



(v)
not claim or prove as a creditor of the Borrower or any other person or its
estate in competition with the Bank.


9

--------------------------------------------------------------------------------








(b)
the Guarantor shall hold any monies, rights or security held or received by the
Guarantor as a result of the exercise of any such rights of recourse on behalf
of, and to the order of, the Bank for application in accordance with the terms
of this Deed of Guarantee and Indemnity as if such monies, rights or security
were held or received by the Bank under this Deed of Guarantee and Indemnity;



(c)
the Guarantor shall obtain, comply with the terms of and do all that is
necessary to maintain in full force and effect all authorisations, approvals,
licences and consents required in or by the laws and regulations of its
jurisdiction of incorporation to enable it lawfully to enter into and perform
its obligations under this Deed of Guarantee and Indemnity and to ensure the
legality, validity, enforceability and admissibility in evidence in its
jurisdiction of incorporation and in England of this Deed of Guarantee and
Indemnity;



(d)
the Guarantor shall not take any action which would cause any of the
representations made in Article 2.09 above to be untrue in any material respect
at any time during the continuation of this Deed of Guarantee and Indemnity;



(e)
the Guarantor shall notify the Bank of the occurrence of any event which results
in or may reasonably be expected to result in any of the representations made in
Article 2.09 above being untrue when made or when deemed to be repeated; and



(f)
the Guarantor shall not change its “centre of main interests” (as that term is
used in Article 3(1) of the Council of the European Union Regulation No
1346/2000 on Insolvency Proceedings) from its jurisdiction of incorporation.



2.11
Acknowledgement



The Guarantor acknowledges that (a) it has entered into this Deed of Guarantee
and Indemnity on the basis of its own assessment of the Borrower and its own
assessment of the transactions contemplated in the Finance Contract, and any
security provided in relation thereto, and (b) it has not been induced to enter
into this Deed of Guarantee and Indemnity by any representation made by the
Bank.


The Bank is not obliged to report to the Guarantor on the financial position of
the Borrower or of any other guarantor or on any security provided. The Bank
shall have no liability to the Guarantor for granting or disbursing the Credit,
for cancelling or suspending, or not cancelling or suspending the Credit or for
demanding or not demanding prepayment under the Finance Contract.




ARTICLE 3
Enforcement of Guarantee


3.01
Certificate conclusive



A certificate of the Bank as to any default by the Borrower in the payment of
any Guaranteed Sums shall, in the absence of manifest error, constitute prima
facie evidence of such default.


In any legal action arising out of this Deed of Guarantee and Indemnity, the
certificate of the Bank as to any amount due to the Bank under this Deed of
Guarantee and Indemnity shall, in the absence of manifest error, constitute
prima facie evidence of such amount.


3.02    Guarantor’s obligations unconditional


The Guarantor undertakes to pay all sums due hereunder in full, free of set‑off
or counterclaim. The Bank shall not be obliged to take any action or obtain
judgment in any

10

--------------------------------------------------------------------------------




court against the Borrower or to have recourse to any other guarantee or any
security or to make any demand of the Borrower or to make or file any claim or
proof in a winding up or dissolution of the Borrower as a condition precedent to
the enforcement by the Bank of this Deed of Guarantee and Indemnity.






ARTICLE 4
Information and Visits


4.01
Information concerning the Project



The Guarantor shall:


(a)    deliver to the Bank:
(i)
the information in content and in form, and at the times, specified in Schedule
A.2 or otherwise as agreed from time to time by the parties to this Deed of
Guarantee and Indemnity; and

(ii)
any such information or further document concerning the financing, procurement,
implementation, operation and environmental matters of or for the Project as the
Bank may reasonably require within a reasonable time;



provided always that if such information or document is not delivered to the
Bank on time, and the Guarantor does not rectify the omission within a
reasonable time set by the Bank in writing, the Bank may remedy the deficiency,
to the extent feasible, by employing its own staff or a consultant or any other
third party, at the Guarantor’s expense, and the Guarantor shall provide such
persons with all assistance necessary for the purpose;


(b)
submit for the approval of the Bank without delay any material change to the
Project, also taking into account the disclosures made to the Bank in connection
with the Project prior to the signing of this Deed of Guarantee and Indemnity,
in respect of, inter alia, costs, design, plans, timetable, or the expenditure
programme or financing plan for the Project;



(c)
promptly inform the Bank of:

(i)
any action or protest initiated or any objection raised by any third party or
any genuine complaint received by the Guarantor or any member of the Group or
any material Environmental Claim that is to its knowledge commenced, pending or
threatened against it or any member of the Group with regard to environmental or
other matters affecting the Project;

(ii)
any fact or event known to the Guarantor, which may substantially prejudice or
affect the conditions of execution or operation of the Project;

(iii)
a genuine allegation, complaint or information with regard to a Criminal Offence
related to the Project;

(iv)
any non-compliance by it or any member of the Group with any Environmental Law
applicable to the Project;

(v)
any non-compliance by it or any member of the Group with any required
Environmental Approval applicable to the Project in material respect; and

(vi)
any suspension, revocation or modification of any Environmental Approval,

and set out the action to be taken with respect to matters in (i) to (vi) above.


“Environment” means the following, in so far as they affect human health or
social well-being:
(a)
fauna and flora;

(b)
soil, water, air, climate and the landscape; and

(c)
cultural heritage and the built environment,

and includes, without limitation, occupational and community health and safety
matters and working conditions.

11

--------------------------------------------------------------------------------








“Environmental Approval” means any permit, licence, authorisation, consent or
other approval required by Environmental Law.


“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.


“Environmental Law” means:
(a)
EU law, standards and principles;

(b)
the national laws and regulations of Germany, Finland and France (as
applicable); and

(c)
applicable international treaties,

in each case above, of which a principal objective is the preservation,
protection or improvement of the Environment.


4.02
Information concerning the Guarantor

 
The Guarantor shall:


(a)    deliver to the Bank:
(i)
in the event that the Borrower has not already done so in accordance with
Article 8.01 (Information concerning the Borrower) of the Finance Contract, each
year (within 1 (one) month after their publication) the Borrower’s unaudited
annual report, balance sheet, profit and loss account certified by the
Borrower’s directors and, from time to time, such further information on the
Borrower’s general financial situation as the Bank may reasonably require;

(ii)
as soon as available and in any event within 45 (forty-five) days (plus any
extension period obtained by the Guarantor from the U.S. Securities and Exchange
Commission for the filing of an equivalent periodic report) after the end of
each of the first 3 (three) Fiscal Quarters of each Fiscal Year of the
Guarantor, consolidated balance sheets of the Guarantor and its Subsidiaries, as
of the end of such Fiscal Quarter and consolidated statements of income and cash
flows of the Guarantor and its Subsidiaries, for the portion of the Fiscal Year
then ended, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding Fiscal Year, all in
reasonable detail and duly certified (except as to the omission of footnotes and
subject to year-end audit adjustments) by an authorized financial officer of the
Guarantor as having been prepared in accordance with Applicable Accounting
Standards;

(iii)
together with the financial statements delivered pursuant to (ii) above, a
Compliance Certificate, in form and substance satisfactory to the Bank, signed
by authorised representatives of the Borrower and the Guarantor confirming
compliance with the financial covenants pursuant to Article 6.06A of the Finance
Contract and Article 5.14 hereof (including evidence of such compliance and
related calculations) and including necessary information for determining the
applicable Margin;

(iv)
as soon as available and in any event within 90 (ninety) days (plus any
extension period obtained by the Guarantor from the U.S. Securities and Exchange
Commission for the filing of an equivalent periodic report) after the end of
each Fiscal Year of the Guarantor, a copy of the annual audit report for such
year for the Guarantor and its Subsidiaries, including therein consolidated
balance sheets and consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for such Fiscal Year, in each case reported on by
KPMG LLC or other independent public accountants of recognized international
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial


12

--------------------------------------------------------------------------------




condition and results of operations of the Guarantor and its consolidated
Subsidiaries on a consolidated basis in accordance with Applicable Accounting
Standards consistently applied;
(v)
together with the financial statements delivered pursuant to (iv) above, a
Compliance Certificate, in form and substance satisfactory to the Bank, signed
by authorised representatives of the Borrower and the Guarantor confirming
compliance with the financial covenants pursuant to Article 6.06A of the Finance
Contract and Article 5.14 hereof (including evidence of such compliance and
related calculations) and including necessary information for determining the
applicable Margin; and

(vi)
from time to time, such further information on the Guarantor’s general financial
situation as the Bank may reasonably require;

(b)
ensure that its accounting records fully reflect the operations relating to the
financing, execution and operation of the Project; and

(c)
inform the Bank immediately of:

(i)
any material alteration to the constitutional documents of the Borrower after
the date of the Finance Contract and of the Guarantor after the date hereof;

(ii)
any fact which obliges the Borrower, the Guarantor or any other member of the
Group to prepay any financial indebtedness in the amount in excess of USD
50,000,000 in the aggregate or any EU funding, except when such prepayment is
(A) made by the Borrower, the Guarantor or any other member of the Group on a
voluntary basis or when early redemption at the discretion of the Borrower, the
Guarantor or any other member of the Group, as issuers, was originally foreseen
in the documentation of the relevant capital markets instrument or (B) the
result of the sale or other disposition of assets which secure such
indebtedness;

(iii)
any event or decision that constitutes or may result in the events described in
Article 4.03A of the Finance Contract;

(iv)
any intention on its part, or that of the Borrower or any Subsidiary, to create,
incur, assume or suffer to exist any Lien on or with respect to any of its
properties of any character, or those of the Borrower or any Subsidiary, in
favour of a third party, save for Permitted Liens;

(v)
any intention on its part, or that of the Borrower or any Subsidiary, to
relinquish ownership of any material component of the Project, save as permitted
pursuant to this Deed of Guarantee and Indemnity;

(vi)
any fact or event that is reasonably likely to prevent the substantial
fulfilment of any obligation of the Guarantor under this Deed of Guarantee and
Indemnity;

(vii)
any event listed in Article 10.01 of the Finance Contract having occurred or
being imminent;

(viii)
any litigation, arbitration, administrative proceedings or investigation, which
is current, threatened or pending, which might reasonably be expected to result
in a Material Adverse Change;

(ix)
any event or decision that constitutes or may result in an event described in
Article 5.06, other than those described in Article 5.06(b);

(x)
any Merger Event; and

(xi)
any measure taken by the Guarantor or any other member of the Group pursuant to
Article 5.05(f).



4.03
Visits by the Bank



The Guarantor shall, and shall procure that the Borrower and each member of the
Group will, allow persons designated by the Bank, as well as persons designated
by other institutions or bodies of the European Union when so required by the
relevant mandatory provisions of European Union law, on reasonable notice


(a)
to visit the sites, installations and works comprising the Project;


13

--------------------------------------------------------------------------------






(b)
to interview representatives of the Borrower, the Guarantor and each member of
the Group, and not obstruct contacts with any other person involved in or
affected by the Project; and

(c)
to review the Borrower’s, the Guarantor’s and each member’s of the Group books
and records in relation to the execution of the Project and be able to take
copies of related documents to the extent permitted by law.



The Guarantor shall provide the Bank, or ensure that the Bank is provided, with
all necessary assistance for the purposes described in this Article 4.03.


The Guarantor acknowledges that the Bank may be obliged to communicate
information relating to the Borrower, the Guarantor, each member of the Group
and the Project to any competent institution or body of the European Union in
accordance with the relevant mandatory provisions of European Union law.




ARTICLE 5
Guarantor undertakings and representations


In addition and without prejudice to the undertakings and representations made
by the Guarantor elsewhere in this Deed of Guarantee and Indemnity, the
Guarantor agrees that the undertakings in this Article 5 remain in force from
the date of this Deed of Guarantee and Indemnity for so long as any amount is
outstanding under this Deed of Guarantee and Indemnity or the Finance Contract
or the Credit is in force.


5.01    Use of Loan and availability of other funds


The Guarantor shall use, and shall procure that its Group will use, the proceeds
of the Loan exclusively for the execution of the Project.


The Guarantor shall ensure that it and/or the Group has available to it the
other funds set out in Recital 3 and that such funds are expended, to the extent
required, on the financing of the Project.


5.02
Completion of the Project



The Guarantor shall ensure that the Project is carried out and implemented in
accordance with the Technical Description as may be modified from time to time
with the approval of the Bank, and that the Project is completed by the final
date specified therein.


5.03
Increased cost of the Project



If the total cost of the Project exceeds the estimated figure set out in Recital
3, the Guarantor shall, or shall procure that the Borrower will, obtain the
finance to fund the excess cost without recourse to the Bank, so as to enable
the Project to be completed in accordance with the Technical Description. The
plans for funding the excess cost shall be communicated to the Bank without
delay.


5.04
Procurement procedure



The Guarantor undertakes to, and shall procure that any other member of the
Group will, purchase equipment, secure services and order works for the Project
(a) in so far as they apply to it or to the Project, in accordance with EU law
in general and in particular with the relevant EU directives and (b) in so far
as EU directives do not apply, by procurement procedures which, to the
satisfaction of the Bank, respect the criteria of economy and efficiency.

14

--------------------------------------------------------------------------------








5.05
Continuing Project undertakings



The Guarantor shall, and shall procure that any other member of the Group will:


(a)
Maintenance: maintain, repair, overhaul and renew all property forming part of
the Project as required to keep it in good working order, ordinary wear and tear
excepted;

(b)
Project assets: unless the Bank has given its prior consent in writing, retain
title to and possession of all or substantially all the assets comprising the
Project or, as appropriate, replace and renew such assets and maintain the
Project in substantially continuous operation in accordance with its original
purpose; provided that the Bank may withhold its consent only where the proposed
action would prejudice the Bank's interests as lender to the Borrower or would
render the Project ineligible for financing by the Bank under its Statute or
under Article 309 of the Treaty on the Functioning of the European Union;

(c)
Insurance: insure all works and property forming part of the Project with first
class insurance companies in accordance with the most comprehensive relevant
industry practice;

(d)
Rights and Permits: maintain in force all rights of way or use and all permits
necessary for the execution and operation of the Project;

(e)
Environment:

(i)
implement and operate the Project in compliance with Environmental Law;

(ii)
obtain and maintain Environmental Approvals for the Project; and

(iii)
comply with any such Environmental Approvals in material respect,

in each case above, if applicable and/or required for the Project. In case of
non-compliance by any member of the Group with any undertaking under (i), (ii)
or (iii) above, the Guarantor shall immediately notify the Bank thereof. If the
non-compliance or circumstance giving rise to the non-compliance is capable of
remedy and is remedied to the satisfaction of the Bank within 30 (thirty)
Business Days from a notice served by the Bank on the Guarantor, such
non-compliance shall not constitute a default under this Deed of Guarantee and
Indemnity. In all other cases, a non-compliance by any member of the Group with
any undertaking under (i), (ii) or (iii) above shall constitute a default under
this Deed of Guarantee and Indemnity;
(f)
Integrity: take, within a reasonable timeframe, appropriate measures in respect
of any member of its management bodies who has been convicted by a final and
irrevocable court ruling of a Criminal Offence perpetrated in the course of the
exercise of his/her professional duties, in order to ensure that such member is
excluded from any activity in relation to the Loan or the Project; and

(g)
State aid: to the extent the financing of the Project includes state subsidies
and/or grants, ensure that the provision of such funds is provided in compliance
with all relevant European Union and national law and is duly authorised by the
relevant authorities in case a notification is required pursuant to applicable
law.



5.06
Disposal of assets



(a)
Except as provided below, the Guarantor shall not, and shall procure that
neither the Borrower nor any Subsidiary will, either in a single transaction or
in a series of transactions whether related or not and whether voluntarily or
involuntarily dispose of any part of its assets.



(b)
Paragraph (a) above does not apply to:



(i)
sales of Inventory in the ordinary course of its business;

(ii)
sale or disposition of obsolete, worn-out or surplus equipment in the ordinary
course of business;


15

--------------------------------------------------------------------------------






(iii)
so long as no Event of Default has occurred and is then continuing, the sale of
fixed assets in connection with Tax Incentive Transactions or New Market Tax
Credit Transactions;

(iv)
transfers of assets among the Guarantor and its Subsidiaries in compliance with
Article 6.06B of the Finance Contract and Article 5.15 of this Deed of Guarantee
and Indemnity;

(v)
sales of Receivables in connection with factoring arrangements in the ordinary
course of business; and

(vi)
so long as no Event of Default has occurred and is then continuing, the sale of
any other assets by the Guarantor or any Subsidiary in an aggregate amount
during any Fiscal Year of the Guarantor not exceeding 10% of the Consolidated
Net Tangible Assets of the Guarantor as of the last day of such Fiscal Year and
(ii) in an aggregate amount during the term of this Deed of Guarantee and
Indemnity not exceeding 20% of the Consolidated Net Tangible Assets of the
Guarantor at any time,

in each case, other than assets forming part of the Project and all shares in
Subsidiaries holding assets forming part of the Project, which may not be
disposed of, unless such disposal is made to the Guarantor or to Subsidiaries of
the Guarantor.


For the purposes of this Article, “dispose” and “disposal” include any act
effecting sale, transfer, lease or other disposal.


5.07
Compliance with laws



The Guarantor shall procure that each member of the Group shall comply in all
respects with all laws and regulations to which it or the Project is subject
where failure to do so results or is reasonably likely to result in a Material
Adverse Change. The foregoing is without prejudice to Articles 5.04, 5.05(e) and
5.05(g) of this Deed of Guarantee and Indemnity.


5.08
Change in business



The Guarantor shall ensure that the core business of the Guarantor and its
Subsidiaries as a whole shall continue to be the manufacture, sale and financing
of goods and services in the agricultural industry, together with any business
substantially related, ancillary or incidental thereto.


5.09
Mergers



The Guarantor shall promptly inform the Bank upon occurrence of any Merger
Event.
 


5.10    Taxes, duties and fees


The Guarantor shall procure that the Borrower shall pay all taxes, duties, fees
and other impositions of whatever nature, including stamp duty and registration
fees, arising out of the execution or implementation of the Finance Contract or
any related document and the creation, perfection, registration or enforcement
of any security for the Loan to the extent applicable.


The Guarantor shall procure that the Borrower shall pay all principal, interest,
indemnities and other amounts due under the Finance Contract gross without any
withholding or deduction of any national or local impositions whatsoever
required by law or an agreement with a governmental authority or otherwise;
provided that, if the Borrower is obliged to make any such withholding or
deduction, the Guarantor shall procure that the Borrower will

16

--------------------------------------------------------------------------------




gross up the payment to the Bank so that after deduction, the net amount
received by the Bank is equivalent to the sum due.




5.11    Other charges


The Guarantor shall procure that the Borrower shall bear all charges and
expenses, including professional, banking or exchange charges incurred in
connection with the preparation, execution, implementation, enforcement and
termination of the Finance Contract or any related document, any amendment,
supplement or waiver in respect of the Finance Contract or any related document,
and the amendment, creation, management, enforcement and realisation of any
security for the Loan.


5.12    Ownership of the Borrower


The Guarantor shall at all times, directly or indirectly, hold 100% (one hundred
per cent) of the issued share capital and voting rights in the Borrower.


5.13    Payment by the Borrower


The Guarantor shall procure that the Borrower shall repay all or part of the
Loan forthwith, together with accrued interest and all other accrued or
outstanding amounts, upon written demand being made by the Bank, in accordance
with the provisions of Article 10 of the Finance Contract.


5.14    Financial covenants


(a)
Net Leverage Ratio. The Guarantor shall not allow, as of the end of each Fiscal
Quarter, the Net Leverage Ratio to exceed 3.00 to 1.00.



(b)
Interest Coverage Ratio. The Guarantor shall maintain, as of the end of each
Fiscal Quarter, an Interest Coverage Ratio of not less than 3.00 to 1.00.



5.15    Affiliate transactions


The Guarantor shall not, and shall procure that neither the Borrower nor any
Subsidiary will, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, on terms and
conditions less favourable to the Borrower, the Guarantor or such Subsidiary
than those that could be obtained on an arm’s-length basis with a Person that is
not such an Affiliate, except (a) transactions to the extent between or among
the Guarantor and its Subsidiaries, (b) Restricted Payments permitted by Article
6.06C of the Finance Contract and Article 5.16 of this Deed of Guarantee and
Indemnity, (c) increases in compensation and benefits for officers and employees
of the Guarantor and its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Guarantor, or payment of
customary directors’ fees and indemnities, and (d) transactions entered into in
good faith and for legitimate business purposes with any Person that is an
Affiliate by reason of the ownership by the Guarantor or any of its Subsidiaries
of Equity Interests of such Person.


5.16    Restricted Payments


The Guarantor shall not, and shall procure that neither the Borrower nor any
Subsidiary will, directly or indirectly declare or make any Restricted Payment
if at the time of such Restricted Payment, after giving effect thereto, there
shall exist an Event of Default; provided that (a) any Subsidiary of the
Guarantor may make Restricted Payments to the Guarantor or any Subsidiary of the
Guarantor and (b) to the extent any Subsidiary of the Guarantor is treated for
tax purposes as a limited liability company, partnership or other

17

--------------------------------------------------------------------------------




“pass-through” entity, such Subsidiary may make Restricted Payments required by
the terms of its governing documents to be made during such period to the owners
of Equity Interests in such Subsidiary to pay the tax liability of such Persons
as a result of their ownership of Equity Interests in such Subsidiary for such
period.


5.17    Indebtedness


The Guarantor shall not, and shall procure that neither the Borrower nor any
Subsidiary will, create, assume, incur or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Indebtedness except:


(a)
Indebtedness under the AGCO Credit Agreement;

(b)
unsecured Indebtedness of the Guarantor under the 2036 Senior Subordinated Notes
Documents and Senior Debt Documents, in each case, as of the date of this Deed
of Guarantee and Indemnity;

(c)
unsecured Indebtedness under the European Term Loan Credit Agreement as of the
date of this Deed of Guarantee and Indemnity;

(d)
intercompany Indebtedness among any of the Guarantor and the Subsidiaries;
provided, (x) to the extent such Indebtedness is incurred by or an obligation of
the Guarantor, such Indebtedness shall be unsecured and, upon the occurrence of
an Event of Default, subordinated to the obligations of the Guarantor under this
Deed of Guarantee and Indemnity and (y) to the extent such Indebtedness is
incurred by or an obligation of the Borrower, such Indebtedness shall be
unsecured;

(e)
Indebtedness incurred in connection with a New Market Tax Credit Transaction in
an aggregate amount not to exceed USD 20,000,000;

(f)
Indebtedness under any Capitalized Leases in existence as of the date of this
Deed of Guarantee and Indemnity; and

(g)
Indebtedness incurred after the date of this Deed of Guarantee and Indemnity so
long as (i) no Event of Default exists or would result therefrom, (ii) the
Borrower and/or the Guarantor (as applicable) determines after giving effect to
the incurrence of such Indebtedness that it is in pro forma compliance with the
financial covenants set forth in Article 6.06A of the Finance Contract and/or
Article 5.14 of this Deed of Guarantee and Indemnity (as applicable), and (iii)
such Indebtedness shall be unsecured except to the extent it is secured by a
Permitted Lien. In the event any Indebtedness subject to this clause (g) is a
revolving line of credit, the pro forma compliance shall be calculated based
upon the maximum facility amount of such revolving credit facility, assuming it
is fully drawn, in which case such pro forma compliance shall be satisfied for
all future borrowings thereunder up to the amount of such maximum facility
amount.



5.18    Restrictions on Subsidiaries


The Guarantor shall not permit any Subsidiary to enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or limits


(a)
the amount of dividends or other distributions with respect to any of its Equity
Interests that may be paid by such Subsidiary to the Guarantor or another
Subsidiary of the Guarantor,

(b)
the amount of loans that may be made by such Subsidiary to the Guarantor or
another Subsidiary of the Guarantor,

(c)
the amount of payments by such Subsidiary on Indebtedness owing by such
Subsidiary of the Guarantor to the Guarantor or another Subsidiary, or

(d)
the ability of such Subsidiary to transfer any of its properties or assets to
the Guarantor or any other Subsidiary of the Guarantor,


18

--------------------------------------------------------------------------------






other than:


(i)
restrictions imposed under an agreement for the sale of all of the Equity
Interests in a Subsidiary or for the sale of a substantial part of the assets of
such Subsidiary, in either case to the extent permitted hereunder and pending
the consummation of such sale,

(ii)
restrictions set forth in the AGCO Credit Agreement, the 2036 Senior
Subordinated Notes Documents and the Senior Debt Documents as of the effective
date of such documents and any similar restrictions set forth in documents
governing Indebtedness permitted under Article 6.06D of the Finance Contract and
Article 5.17 of this Deed of Guarantee and Indemnity,

(iii)
restrictions imposed by applicable law, the Finance Contract or this Deed of
Guarantee and Indemnity,

(iv)
restrictions in any agreement with another Person relating to a joint venture
conducted through a Subsidiary of the Guarantor in which such Person is a
minority stockholder requiring the consent of such Person to the payment of
dividends,

(v)
with respect to restrictions of the type described in clause (d) above,
restrictions under agreements governing Indebtedness secured by a Lien not
otherwise prohibited hereunder that limit the right of the debtor to dispose of
the assets securing such Indebtedness,

(vi)
customary provisions contained in leases, licenses and other similar agreements
entered into in the ordinary course of business that impose restrictions of the
type described in clause (d) above on the property subject to such lease,

(vii)
customary anti-assignment provisions contained in agreements entered into in the
ordinary course of business,

(viii)
customary subordination of subrogation, contribution and similar claims
contained in guaranties permitted under AGCO Credit Agreement and hereunder,

(ix)
restrictions on the transfer, lease, or license of any property or asset of the
Guarantor or any Subsidiary in effect on the date of this Deed of Guarantee and
Indemnity that were entered into in the ordinary course of business, and

(x)
encumbrances or restrictions existing with respect to any Person or the property
or assets of such Person acquired by the Guarantor or any Subsidiary of the
Guarantor, provided that such encumbrances and restrictions were in existence
immediately prior to such acquisition (and not created in contemplation thereof)
and are not applicable to any Person or the property or assets of any Person
other than such acquired Person or the property or assets of such acquired
Person.





ARTICLE 6
Security


The undertakings in this Article 6 remain in force from the date of this Deed of
Guarantee and Indemnity for so long as any amount is outstanding under the
Finance Contract or this Deed of Guarantee and Indemnity or the Credit is in
force.


6.01    Negative pledge


(a)
The Guarantor shall not, and shall ensure that neither the Borrower nor any
Subsidiary will, create, incur, assume or suffer to exist any Lien on or with
respect to any of its properties of any character, whether now owned or
hereafter acquired, except Permitted Liens



(b)
The Guarantor shall, and shall ensure that the Borrower and any Subsidiary will,
request the prior written consent of the Bank to create, incur, assume or suffer
to exist any Lien other than a Permitted Lien on or with respect to any of its
properties


19

--------------------------------------------------------------------------------




of any character, whether now owned or hereafter acquired. The consent of the
Bank shall not be unreasonably refused or delayed on the condition that the
obligations of the Borrower under the Finance Contract are secured equally and
rateably prior to such Lien being provided to any third party lender.


6.02    Pari passu ranking


The Guarantor shall ensure that its payment obligations under this Deed of
Guarantee and Indemnity rank, and will continue to rank, not less than pari
passu in right of payment with all other present and future unsecured and
unsubordinated obligations under any of its debt instruments except for
obligations mandatorily preferred by law applying to companies generally.


6.03    MFL


If, for as long as any amount of the Loan remains outstanding, the Guarantor or
any other member of the Group enters into any loan, bond or other form of
financial indebtedness, or any obligation for the payment or repayment of money,
in a principal amount exceeding EUR 100,000,000 (one hundred million euros), or
the equivalent thereof in any other currency, which contains a More
Favourable Clause which is either:


(a)
not included in the Finance Contract or this Deed of Guarantee and Indemnity,

(b)
is stricter than the relevant provisions of the Finance Contract or this Deed of
Guarantee and Indemnity, or

(c)
is otherwise more favourable for third party creditors than the relevant
provisions of the Finance Contract or this Deed of Guarantee and Indemnity,

the Guarantor shall inform the Bank without delay and in any case within 10
(ten) Business Days following the conclusion or amendment of such contractual
arrangement in writing and provide the text of such More Favourable Clause to
the Bank. Such More Favourable Clause will be deemed to be incorporated into
this Deed of Guarantee and Indemnity by reference, with effect as of the day
when such More Favourable Clause became effective under the relevant contract
(any such More Favourable Clause so adopted by reference into this Deed of
Guarantee and Indemnity, an “Adopted Deed Clause”). Such Adopted Deed Clause
shall not be amended, cancelled, or withdrawn without the prior written consent
of the Bank, and the Guarantor shall upon the request of the Bank conclude an
amendment to this Deed of Guarantee and Indemnity which incorporates the
relevant Adopted Deed Clause.


In the event a More Favourable Clause becomes an Adopted Deed Clause under this
Deed of Guarantee and Indemnity and, thereafter, such More Favourable Clause is
either removed or amended to be less restrictive on the Borrower or the
Guarantor or is otherwise less favorable to the third party creditors than such
More Favorable Clause had previously been (a “Relaxed More Favourable Clause”),
then, upon notice thereof by the Guarantor to the Bank together with the
delivery of the text of such Relaxed More Favourable Clause to the Bank, (x) in
the case of a More Favourable Clause originally subject to clause (a) above,
such Adopted Deed Clause shall automatically cease to be effective under this
Deed of Guarantee and Indemnity, (y) in the case of a More Favourable Clause
originally subject to clauses (b) or (c) above, such Adopted Deed Clause shall
automatically be deemed amended to conform to such Relaxed More Favorable
Clause; provided, however, that the relevant provisions of this Deed of
Guarantee and Indemnity shall not be deemed to be amended pursuant to this
clause (y) to the extent that any such amendment would render such provision
less restrictive on the Borrower or the Guarantor than such provision would have
been had such original Adopted Deed Clause never been adopted (by reference or
otherwise) into this Deed of Guarantee and Indemnity. The Bank shall, upon the
request of the Guarantor, conclude an amendment to this Deed of Guarantee and
Indemnity which deletes or amends, as the case may be, the relevant Adopted Deed
Clause.

20

--------------------------------------------------------------------------------








This Article 6.03 shall not apply to:
(i)
any financial indebtedness incurred (x) from banks (other than multilateral
development banks/IFIs) or (y) in form of bonds issued by any member of the
Group, in each case in non-OECD countries by any member of the Group located and
incorporated in a non-OECD country; and

(ii)
upstream guarantees by Massey Ferguson Corp. and The GSI Group, LLC under the
AGCO Credit Agreement in the maximum aggregate amount of up to USD
1,155,000,000.





ARTICLE 7
Amendment to the Finance Contract


The Bank may agree to any amendment or variation to the Finance Contract if:


(a)
the amendment or variation does not increase the amounts payable by the
Guarantor under this Deed of Guarantee and Indemnity or change the conditions
under which such amounts are payable in any material respect; or

(b)
the amendment or variation consists of the extension of time for payment of a
Guaranteed Sum of up to 3 (three) months; or

(c)
the Guarantor has given its prior written consent to the amendment or variation
(which the Borrower has previously approved), provided that such consent may not
be unreasonably refused or unreasonably delayed,



and, without prejudice to the generality of Article 2.02, the Guarantor hereby
confirms that it intends that the guarantee constituted by this Deed of
Guarantee and Indemnity shall extend from time to time to any reasonable
variation (however fundamental) of or amendment to the Finance Contract.




ARTICLE 8
Taxes, Charges and Expenses


8.01
The Guarantor shall bear its own costs of execution and implementation of this
Deed of Guarantee and Indemnity and, without prejudice to the terms of Article
2, shall indemnify, reimburse and hold harmless the Bank against all:



(a)
taxes and fiscal charges, legal costs and other expenses incurred by the Bank in
the execution, implementation, amendment or enforcement of this Deed of
Guarantee and Indemnity; and

(b)
losses, charges and expenses to which the Bank may be subject or which it may
properly incur under or in connection with the recovery from any person of sums
expressed due under, pursuant to or in connection with this Deed of Guarantee
and Indemnity.



8.02
The Guarantor shall make payments under this Deed of Guarantee and Indemnity
gross without withholding or deduction on account of tax or fiscal charges,
provided that, if the Guarantor is obliged by law to make any such withholding
or deduction, the Guarantor shall gross up the payment to the Bank so that the
net sum received by the Bank is equal to the sum demanded.





ARTICLE 9
Assignment


Any transfer, assignment or novation of liabilities by the Guarantor under this
Deed of Guarantee and Indemnity shall be subject to the prior written consent of
the Bank.

21

--------------------------------------------------------------------------------










ARTICLE 10
Jurisdiction


10.01
Law



This Deed of Guarantee and Indemnity, and any non-contractual obligations
arising out of or in connection with it, shall be governed by, and construed in
accordance with, English law.


10.02
Jurisdiction



(a)
The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed of Guarantee and Indemnity.

(b)
The parties agree that English courts are the most appropriate and convenient
courts to settle any such dispute in connection with this Deed of Guarantee and
Indemnity.

(c)
References in this Article 10.02 to a dispute in connection with this Deed of
Guarantee and Indemnity include any dispute as to the existence, validity or
termination of this Deed of Guarantee and Indemnity.

10.03
Forum conveniens and enforcement abroad



The Guarantor:
(a)
waives any objection it may have to the English courts on grounds of
inconvenient forum or otherwise as regards proceedings in connection with this
Deed of Guarantee and Indemnity; and

(b)
agrees that a judgment or order of an English court in connection with this Deed
of Guarantee and Indemnity is conclusive and binding on it and may be enforced
against it in the courts of any other jurisdiction.

10.04
Waiver of immunity



The Guarantor irrevocably and unconditionally:


(a)
agrees not to claim any immunity from proceedings brought by the Bank against
the Guarantor in relation to this Deed of Guarantee and Indemnity and to ensure
that no such claim is made on its behalf;

(b)
consents generally to the giving of any relief or the issue of any process in
connection with the proceedings as referred to in paragraph (a) above; and

(c)
waives all rights of immunity in respect of it or its assets.



10.05
Agent for service of process



(a)
The Guarantor hereby irrevocably appoints AGCO Ltd., Abbey Park, Stoneleigh,
Kenilworth, CV8 2TQ, UK, as its agent for service of process under this Deed of
Guarantee and Indemnity for service of process in any proceedings before the
English courts in connection with this Deed of Guarantee and Indemnity.



(b)
If any person appointed as process agent under paragraph (a) above is unable for
any reason to so act or if such appointment is terminated for any reason, the
Guarantor must immediately, and in any event within 15 (fifteen) Business Days
of the event taking place, appoint another agent on terms acceptable to the
Bank. Failing this, the Bank may appoint another process agent for this purpose.


22

--------------------------------------------------------------------------------








(c)
To the maximum extent permitted by law, the Guarantor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.



(d)
This Article 10.05 does not affect any other method of service allowed by law.







ARTICLE 11
Final Provisions


11.01
Invalidity



If at any time any term of this Deed of Guarantee and Indemnity is or becomes
illegal, invalid or unenforceable in any respect, or this Deed of Guarantee and
Indemnity is or becomes ineffective in any respect, under any jurisdiction, the
illegality, invalidity, unenforceability or ineffectiveness of such term shall
not affect:


(a)
the legality, validity or enforceability in that jurisdiction of any other term
of this Deed of Guarantee and Indemnity or the effectiveness in any other
respect of the remainder of this Deed of Guarantee and Indemnity in that
jurisdiction; or



(b)
the legality, validity or enforceability in other jurisdictions of that or any
other term of this Deed of Guarantee and Indemnity or the effectiveness of this
Deed of Guarantee and Indemnity under such other jurisdictions.



11.02
Potentially avoided payments



If the Bank determines, acting reasonably, that an amount paid to the Bank under
the Finance Contract is capable of being avoided or otherwise set aside on the
liquidation or administration of the person by whom such amount was paid, then
for the purposes of this Deed of Guarantee and Indemnity, such amount shall be
regarded as not having been paid. If any discharge, release or arrangement
(whether in respect of the Guaranteed Sums or any security therefor or
otherwise) is made by the Bank in whole or in part on the faith of any payment,
security or disposition which is avoided or must be restored in insolvency,
liquidation, administration or otherwise, without limitation, then the liability
of the Guarantor under this Deed of Guarantee and Indemnity shall continue or be
reinstated as if the discharge, release or arrangement had not occurred.


11.03
Currency conversion



In order to apply any sum held or received by the Bank in or towards payment of
the Guaranteed Sums, the Bank may purchase an amount in another currency and the
rate of exchange to be used shall be that at which, at such time as it considers
appropriate, the Bank is able to effect such purchase.


11.04
Currency indemnity



If any sum due from the Guarantor under this Deed of Guarantee and Indemnity or
any order or judgment given or made in relation to this Deed of Guarantee and
Indemnity has to be converted from the currency (the “first currency”) in which
the same is payable under this Deed of Guarantee and Indemnity or under such
order or judgment into another currency (the “second currency”) for the purpose
of (a) making or filing a claim or proof against the Guarantor, (b) obtaining an
order or judgment in any court or other tribunal or (c) enforcing any order or
judgment given or made in relation to this Deed of Guarantee and Indemnity, the
Guarantor shall indemnify and hold harmless the Bank from and against any loss
suffered or incurred as a result of any discrepancy between (i) the rate of
exchange used for such purpose to convert the sum in question from the first

23

--------------------------------------------------------------------------------




currency into the second currency and (ii) the rate or rates of exchange at
which the Bank may in the ordinary course of business purchase the first
currency with the second currency upon receipt of a sum paid to it in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.


11.05
Remedies and waivers



No failure by the Bank to exercise, or any delay by the Bank in exercising, any
right or remedy under this Deed of Guarantee and Indemnity shall operate as a
waiver thereof nor shall any single or partial exercise of any such right or
remedy prevent any further or other exercise thereof or the exercise of any
other such right or remedy.


11.06
Rights cumulative



The rights and remedies provided by this Deed of Guarantee and Indemnity are
cumulative and not exclusive of any rights or remedies provided by law.


11.07    Immediate recourse


The Guarantor waives any right it may have of first requiring the Bank to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from the Guarantor under this Deed of Guarantee and
Indemnity. This waiver applies irrespective of any law or any provision of the
Finance Contract or this Deed of Guarantee and Indemnity to the contrary.


11.08
Notices



Notices and other communications given hereunder (other than such as arise out
of litigation) addressed to either party to this Deed of Guarantee and Indemnity
shall be made by hand delivery, registered letter or facsimile to the address or
facsimile number as set out below, or to such other address or facsimile number
as a party previously notifies to the other in writing:


For the Bank
Attention: Ops - Central Europe Department
98-100 boulevard Konrad Adenauer
L-2950 Luxembourg
Facsimile: +352 4379 67197
For the Guarantor
Attention: Treasurer
AGCO Corporation
4205 River Green Parkway
Duluth, GA 30096
United States of America
Facsimile: +1 770 813 6070



Each communication and document made or delivered by one party to another
pursuant to this Deed of Guarantee and Indemnity shall be in English or
accompanied by a translation into English which is certified (by an officer of
the person making or delivering the same) as being a true and accurate
translation.


11.09
Counterparts



This Deed of Guarantee and Indemnity may be executed in counterparts and such
counterparts taken together shall constitute one and the same instrument.

24

--------------------------------------------------------------------------------








11.10
Entire agreement



The Finance Documents constitute the entire agreement between the Parties in
relation to matters set out herein and supersede any previous agreements,
whether express or implied, in relation thereto.
For the purposes of this Article:
(a)
“Finance Documents” means this Deed of Guarantee and Indemnity, and the Finance
Contract; and

(b)
“Parties” means the Borrower, the Guarantor and the Bank.



11.11
Recitals, Schedules and Annexes



The Recitals form part of this Deed of Guarantee and Indemnity.


The following Schedules and Annex are attached hereto:


Schedule A.1
Technical Description



Schedule A.2
Reporting



Annex I
Evidence of the Authorisation of the Guarantor to Execute the Deed of Guarantee
and Indemnity and Evidence of the Due Authorisation of the Signatories of the
Guarantor







ARTICLE 12
Effectiveness


This Deed of Guarantee and Indemnity shall take effect as a deed on the date on
which it is stated to be made above.

25

--------------------------------------------------------------------------------














IN WITNESS WHEREOF the parties hereto have caused this Deed of Guarantee and
Indemnity to be executed and delivered as a deed in 4 (four) originals in the
English language. This Deed of Guarantee and Indemnity has been initialled by Ms
Dita Sole, Legal Counsel, on behalf of the Bank and ________________________,
________________________, on behalf of the Guarantor.






Executed and delivered as a deed for
EUROPEAN INVESTMENT BANK
acting by its authorised signatories:
Executed and delivered as a deed for
AGCO CORPORATION
acting by its authorised signatories:
E. Kamenitzer
W. Jardet
A. H. Beck
D. K. Williams





Witness:




Name: Dita Sole
Address: 98-100, boulevard Konrad Adenauer, Luxembourg L-2950


Witness:




Name: Lynnette D. Schoenfeld
Address: 4205 River Green Parkway
Duluth, GA 30096


26

--------------------------------------------------------------------------------








Schedule A.1


Technical Description




Purpose, Location
The Project concerns the Group’s RDI expenditures related to agricultural
tractors and engines. The main Project component aims at developing technical
solutions to comply with new legislation requirements, namely reduction of
exhaust emissions, reduction of operator and bystander noise levels, reduction
of operator exposure to vibrations during operations as well as numerous future
safety-related items linked to the vehicles’ homologation. The RDI activities
will be carried out in the Group’s existing EU-based R&D facilities:
(i) Marktoberdorf, Germany (Fendt, tractors from 50 to 390 HP);
(ii) Beauvais, France (Massey Ferguson, tractors from 70 to 400 HP);
(iii) Suolahti, Finland (Valtra, tractors from 70 to 215 HP);
(iv) Linnavuori, Finland (AGCO Power, engines).


Description
The main sub-projects included in the Project are as follows:


(i) Marktoberdorf, Germany

Project name
Project description
Deliverables
X217
New emission technology in order to meet COMIIIB (Tier 4 interim) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 interim requirements
X315
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
 
New driver place, new hydraulic concept, new features
Increase the overall efficiency of the machine
 
Capability for bigger tyres
Increase scope of application
X320
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine with increased horse power
Increase engine efficiency (fuel)
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
X515
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
X520
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
X719
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine and implementation of new CVT generation (TA190)
Increase fuel (energy) efficiency
 
Improved/extended automation of driver place
Increase operator respectively overall machine efficiency
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
 
 
 
 
 
 
 
 
 
 
 
 


27

--------------------------------------------------------------------------------




 
 
 
 
Tyre pressure control system
Increase fuel efficiency (on- & off-road)
X820
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
CEA Guide implementation
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
X918
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New engine and implementation of new CVT generation (TA300)
Increase fuel (energy) efficiency
 
New hydraulic concept
Increase fuel efficiency
X1015
New model range in the range 400 - 500 HP, mainly used for heavy pulling but
also maintaining the Fendt-specific all-round capability like for transport etc
Provide efficient Fendt Technology in a new model range
 
New emission technology in order to meet COMIV (Tier 4 final) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 4 final requirements
X1019
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
SPFH
New emission technology in order to meet COMV (Tier 5) requirements
Reduce nitrogen oxide and particulate matter to meet Tier 5 requirements
 
New Model Katana 45
Provide efficient Fendt Technology in a new model range
 
New Technology NIR-Sensor
Mixture measurement for efficiency in harvesting and further processing
TA190
Module Development of new CVT generation
Increase fuel (energy) efficiency
TA300
Module Development of new CVT generation
Increase fuel (energy) efficiency
TA - MT 700
Module Development of new CVT generation for track tractors
Provide fuel efficient technology to track tractors
TA - MT 800
Module Development of new CVT generation for track tractors
Provide fuel efficient technology to track tractors
Section Control
Module Development for automatic switching of sections of an implement based on
GPS position and desired degree of overlap
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
CEA Guide
Module Development of automatic guidance system
Increase efficiency of material usage (seeds, fertilizer, pesticide, fuel, etc.)
Research projects - Robotics
MARS
SMART-E
Increase efficiency of material usage (fertilizer, pesticide, seeds, fuel, etc.)
and Resources







(ii) Bea

28

--------------------------------------------------------------------------------




uvais, France
(ii) Beauvais, France

Project name
Project description
Deliverables
Reliability
All engineering efforts to cover current product maintenance and reliability
improvement. New features requested by product management during serial
production
 
SRT1 4 cylinder T4 final
Due to emission legislation Tier 4 final has to be implemented onto the big 4cyl
tractors MF/Challenger/Iseki up to 130kW New CVT installation bringing
additional lift capacity and new hydraulic installation
New 6700 range T4F compliant
New hydraulic installation with new features. New CVT with new features
ERT 4 cylinders T4 final
Due to emission legislation Tier 4 final has to be implemented onto the small
4cyl tractors MF/Iseki up to 95kW
New 5700 range 4cyl T4F compliant
New hydraulic installation with new features
ERT1 4 cylinders T4 final
Due to emission legislation Tier 4 final has to be implemented onto the small
4cyl tractors MF up to 80kW. New hydraulic installation. HP increase
New 5700 range 4cyl T4F compliant
New hydraulic installation with new features. New front axle suspension.
Max horse power increase
SRT2 6 cylinders T5
Due to emission legislation Tier 5 has to be implemented onto the 6cyl tractors.
In addition the new range has to be compliant with the mother regulation (incl.
ABS compatibility)
New range of transmissions and engines. New cab and hood design
 



(iii) Suolahti, Finland

Project name
Project description
Deliverables
Tier 4 Final
Engine series (56<P<365kW) designed to meet Tier IV Final emission legislation
Fulfil Tier IV final emission requirement (engine development, testing,
validation and application work)
AP 3000
New base engine series designed to meet Tier V Final emission legislation
(56<P<250 kW)
As an integration with EAT system AP300 series is designed to meet Tier V
requirement, low cost, Low total cost of ownership, superior performance, good
durability
Big bore
New base engine series designed to meet Tier V Final emission legislation
(184<P<405kW)
As an integration with EAT system BB upgrade series is designed to meet Tier V
requirement, superior total cost of ownership, superior performance, superior
durability
Engine After Treatment (including StageV)
New after treatment system designed for following engine platforms: current Tier
4 Final, New AP3000, New Big Bore upgrade and Eco platform
Fulfil Tier V final emission requirement together with base engine technology,
to develop simple and reliable Diesel Particulate Filter system



(iv) Linnavuori, F

29

--------------------------------------------------------------------------------




inland
(iv) Linnavuori, Finland

Project name
Project description
Deliverables
Tier IV final emissions, Cab Phase 11 (VT11)
Tier 4 Final 6-cyl (66 and 74 Engines)
To meet Tier IV final requirement
150 - 235 HP
SOP Q4 2014
New Cab, New design of front end, Product range shift up to T234
 
New hydraulic options, LS with mechanical spool valves
 
3 speed PTO, New transmission control interface
 
Tier IV final emissions, Cab Phase 11 (VN12a)
 
 
 
Tier4 Final 3- and 4-cyl (33, 44 and 49 Engines)
To meet Tier IV final requirement
90 - 180 HP
SOP Q3 2015 (VN12a 4 cyl)
New outlook, design aligned with VT11
SOP Q2 2016 (VN12b 3 cyl)
3 PS replaced with 5 PS
 
3 cylinder common pilot project (VN12b)
 
 
 
Introduce CM08 Phase 2 cabin version in Small N-series (carry over from VN12a)
Gradually replace all N3 models during 2015-2016
Introduce optional 3-speed rear PTO (carry over from VN12a and VT11)
VN12b will be AGCO pilot project for common front-end design. It will be done
jointly with MF Z19A project
Robotized creeper and GSPTO (carry over from VN12a and VT11)
 
Change EGR technology to SCR Only
 
Next generation A, (VA13)
Global AGCO project will deliver also Valtra models as a new A-series
SOP Q4 2016
Replacement for existing A3-series
 
70 - 130 HP
 
Valtra brand specific cab
 
New design of front end
 
N, T and S range (VT16 and VS16, CEA)
Modernization of user interface
SOP Q1 / 2017
Meet EU Tractor mother regulations
 
AGCO common electric architecture
 
AGCO global S-platform (volume)
Stage 5 4-cyl
SOP Q3 / 2019
AGCO global M-platform (volume)
Stage 5 6-cyl
SOP Q1 / 2019
Research and advance
Betra
 
 
 
 
 
 
 
 
 
 


30

--------------------------------------------------------------------------------




 
 
 
engineering
 
 
Reliability
Engineering efforts to cover current product maintenance and reliability
improvement
 





Calendar
The Project will be carried out in the period 1 January 2015 - 31 December 2018.

31

--------------------------------------------------------------------------------






 








Schedule A.2


Reporting




1.
Dispatch of information: designation of the responsible person

The information below has to be sent to the Bank under the responsibility of:


 
Financial/Technical Contact
Company
AGCO Corporation
Contact person
Iain WATSON
Title
Mr.
Function / Department financial and technical
Assistant Treasurer EAME/APAC
Address
Abbey Park, Stoneleigh, Kenilworth
CV8 2TQ, UK
Phone
+44 2476852549  
Fax
+44 2476852640
Email
iain.watson@agcocorp.com



The above-mentioned contact person(s) is (are) the responsible contact(s) for
the time being.
The Guarantor shall inform the Bank immediately in case of any change.


2.
Miscellaneous



In case of a shortfall in the total estimated Project costs of EUR 408,900,000:
 The Guarantor may provide for the approval of the Bank an overview of R&D
activities of similar nature to the ones included in the Technical Description
that could replace sub-projects, which have been discontinued or deprioritized.


3.
Information on the Project’s implementation

The Guarantor shall deliver to the Bank the following information on Project
progress during implementation at the latest by the deadline indicated below.

32

--------------------------------------------------------------------------------








Document / information
Deadline
Frequency of reporting
Project Progress Report
A brief update on the Technical Description, explaining the reasons for
significant changes vs. initial scope;
Update on the date of completion of each of the main Project’s components,
explaining reasons for any possible delay;
Update on the cost of the Project, explaining reasons for any possible cost
increases vs. initial budgeted cost;
A description of any major issue with impact on the environment;
A short update about the relevant demand and technology trends in the
agricultural machinery industry and specifically for the promoter;
Any significant issue that has occurred and any significant risk that may affect
the Project’s operation;
Any legal action concerning the Project that may be on-going.
March 31st, 2017
Intermediate report




33

--------------------------------------------------------------------------------






4.
Information on the end of works

The Guarantor shall deliver to the Bank the following information on Project
completion and initial operation at the latest by the deadline indicated below.


Document / information
Date of delivery
to the Bank
Project Completion Report, including:
A brief description of the technical characteristics of the Project as
completed, explaining the reasons for any significant change;
The date of completion of each of the main Project’s components, explaining
reasons for any possible delay;
The final cost of the Project, explaining reasons for any possible cost
increases vs. initial budgeted cost;
The number of new jobs created by the Project: both jobs during implementation
and permanent new jobs created;
A description of any major issue with impact on the environment;
A short update about the relevant demand and technology trends in the
agricultural machinery industry and specifically for the promoter;
The following information for the update of the Bank’s monitoring indicators:
An estimate of the number of FTEs employed by the promoter during the
implementation of the R&D project (2015-2018);
An estimate of the number of new jobs created by the promoter (if any) in R&D
and operations in Europe over the Project period;
The number of patent applications and patents granted during the period
2015-2018 in relation to the Project or at corporate level (globally);
The number of collaborations with universities and research institutes (Europe);
The promoter’s WACC1 (average cost of capital - before taxes) and ROIC2, as a
proxy for minimum return on investment of RDI at portfolio level, in the period
2015-2018;
Any significant issue that has occurred and any significant risk that may affect
the Project’s operation;
Any legal action concerning the Project that may be on-going.
March 31st, 2019
 
 
Language of reports
English











__________________________________
1 Weighted Average Cost of Capital.
2 Return on Invested Capital.

34

--------------------------------------------------------------------------------






ANNEX I


EVIDENCE OF THE AUTHORISATION OF THE GUARANTOR
TO EXECUTE THE DEED OF GUARANTEE AND INDEMNITY AND EVIDENCE OF THE DUE
AUTHORISATION OF THE SIGNATORIES OF THE GUARANTOR

























35

--------------------------------------------------------------------------------




Schedule E


Form of Compliance Certificate




To:
European Investment Bank

From:
AGCO Corporation / AGCO International Holdings B.V.

Date:
<>

Subject:
Finance contract between European Investment Bank and AGCO International
Holdings B.V. dated <> (the “Finance Contract”), and Deed of Guarantee and
Indemnity between European Investment Bank and AGCO Corporation dated <> (the
“Guarantee Agreement”)

FI number 31.593        Serapis number 2011 0159
________________________________________________________________________________


Dear Sirs,
We refer to the Finance Contract and the Guarantee Agreement. This is a
Compliance Certificate. Terms defined in the Finance Contract and the Guarantee
Agreement have the same meaning when used in this Compliance Certificate.
We hereby confirm:
(i)
[insert details and computations of covenants to be certified];

(ii)
[include other relevant evidence as per Article 8.01(a) of the Finance Contract
and Article 4.02(a) of the Guarantee Agreement].



Yours faithfully,


For and on behalf of AGCO Corporation


[]    []


For and on behalf of AGCO International Holdings B.V.


[]    []

55

--------------------------------------------------------------------------------




Annex I


Borrower’s resolutions of the board of managing directors and the sole
shareholder, the extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of the Borrower and authorisation of signatories











56